Exhibit 10.3

AMENDED AND RESTATED

INVESTORS AGREEMENT

by and among

Freescale Holdings L.P.

Freescale Semiconductor Holdings I, Ltd.

Freescale Semiconductor Holdings II, Ltd.

Freescale Semiconductor Holdings III, Ltd.

Freescale Semiconductor Holdings IV, Ltd.

Freescale Semiconductor Holdings V, Inc.

Freescale Semiconductor, Inc.

and

Certain Freescale Holdings L.P. Investors

and

Certain Stockholders of Freescale Semiconductor Holdings I, Ltd.

Dated as of June 1, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

1.

   DEFINITIONS      1      

1.1

   Definitions      1   

2.

   TRANSFER RESTRICTIONS      1       2.1    Transfers Allowed      1       2.2
   Certain Transferees to Become Parties      3       2.3    Impermissible
Transfer      3       2.4    Notice of Transfer      3       2.5    Other
Restrictions on Transfer      3       2.6    Restrictions on Transfers of
Management Securities      3       2.7    Period      4   

3.

   “TAG ALONG” RIGHTS; EXCHANGE OF VESTED INTERESTS      4       3.1    Tag
Along      4       3.2    Miscellaneous Sale Provisions      9       3.3   
Exchange of Vested Interests      11   

4.

   HOLDER LOCK-UP      12       4.1    Lock-Up      12   

5.

   REMEDIES      13       5.1    Generally      13       5.2    Deposit      13
  

6.

   LEGENDS      14       6.1    Restrictive Legend      14       6.2    1933 Act
Legends      15       6.3    Stop Transfer Instruction      15       6.4   
Termination of 1933 Act Legend      15   

7.

   AMENDMENT, TERMINATION, ETC.      15       7.1    Oral Modifications      15
      7.2    Written Modifications      15       7.3    Withdrawal from
Agreement      16       7.4    Effect of Termination      17   

8.

   DEFINITIONS      17       8.1    Certain Matters of Construction      17   
   8.2    Definitions      17   

 

i



--------------------------------------------------------------------------------

9.

   CORPORATE OPPORTUNITIES      27       9.1    Corporate Opportunities      27
  

10.

   MISCELLANEOUS      27       10.1    Authority; Effect      27       10.2   
Notices      28       10.3    Binding Effect, Etc.      31       10.4   
Descriptive Heading      31       10.5    Counterparts      31       10.6   
Severability      31       10.7    No Recourse      31       10.8    Aggregation
of Securities      32       10.9    Confidentiality      32   

11.

   GOVERNING LAW      33       11.1    Governing Law      33       11.2   
Consent to Jurisdiction      33       11.3    WAIVER OF JURY TRIAL      33      
11.4    Exercise of Rights and Remedies      34   

 

ii



--------------------------------------------------------------------------------

Index of Defined Terms

 

Adverse Claim

     17   

Affidavit and Indemnity

     13   

Agreement

     1   

Amendment

     15   

Applicable Affiliates

     18   

Bermuda II

     1   

Bermuda III

     1   

Bermuda IV

     1   

Blackstone Investors

     18   

Board

     18   

Business

     18   

business day

     19   

Carlyle Investors

     19   

Change of Control

     19   

Class A Interests

     19   

Class B Interests

     19   

Closing Date

     19   

Commission

     19   

Common Stock

     19   

Confidential Information

     32   

Effective Time

     19   

Equivalent Shares

     19   

Escrow Agent

     13   

Exchange

     11   

Exchange Act

     19   

Exchange Date

     20   

Exchange Request

     20   

Family Member

     20   

Freescale

     1   

General Partner

     20   

Governmental Authority

     20   

GP Shareholders’ Agreement

     20   

Holdings

     1   

Holdings Shareholders’ Agreement

     20   

Information

     20   

Initial Public Offering

     20   

Interest Holder

     21   

Interests

     20   

Investor Interests

     21   

Investors

     21   

Lapse Date

     21   

Law

     21   

Limited Partners

     21   

 

iii



--------------------------------------------------------------------------------

Majority Blackstone Investors

     21   

Majority Carlyle Investors

     21   

Majority in Interest

     21   

Majority Permira Investors

     21   

Majority TPG Investors

     21   

Management Equity Award Agreement

     21   

Management Interests

     21   

Management Representative

     21   

Management Securities

     22   

Management Tag Notice

     7   

Management Tag Offer

     7   

Management Tag Sellers

     7   

Managers

     22   

Options

     22   

Other Investors

     22   

Participating Manager

     7   

Participating Seller

     5   

Partner

     22   

Partnership

     1   

Partnership Agreement

     22   

Pending Underwritten Offering

     22   

Per Security Percentage Interest

     23   

Permira Investors

     22   

Permitted Transferee

     23   

Person

     23   

Principal Investor

     23   

Principal Investor Group

     23   

Prior Agreement

     1   

Pro Rata Portion

     24   

Profits Interests

     24   

Prospective Buyer

     24   

Prospective Selling Security Holder

     24   

Public Offering

     24   

Purchased Securities

     24   

Qualified Institutional Investors

     25   

Registration Rights Agreement

     25   

Representatives

     25   

Rule 144

     25   

Sale

     25   

Securities

     25   

Securities Act

     25   

Sell

     25   

Shares

     25   

Sold

     25   

Specified Amendment

     25   

Stockholders

     25   

 

iv



--------------------------------------------------------------------------------

Tag Along Holder

     4   

Tag Along Notice

     4   

Tag Along Offer

     5   

Tag Along Sale Percentage

     26   

Tag Along Sellers

     5   

Tag Eligible Securities

     26   

TPG Investors

     26   

Transfer

     26   

U.S. Holdco

     1   

Vested Interests

     27   

Vested Securities

     27   

Warrant

     27   

Withdrawing Holders

     16   

Withdrawn Securities

     16   

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTORS AGREEMENT

This Amended and Restated Investors Agreement (the “Agreement”) is dated as of
June 1, 2011, by and among the undersigned. This Agreement shall become
effective upon the Effective Time.

WHEREAS, Freescale Holdings L.P., a Cayman Islands exempted limited partnership
(together with its successors and permitted assigns, the “Partnership”),
Freescale Semiconductor Holdings I, Ltd., a Bermuda exempted limited liability
company (“Holdings”), Freescale Semiconductor Holdings II, Ltd., a Bermuda
exempted limited liability company (“Bermuda II”), Freescale Semiconductor
Holdings III, Ltd., a Bermuda exempted limited liability company (“Bermuda
III”), Freescale Semiconductor Holdings IV, Ltd., a Bermuda exempted limited
liability company (“Bermuda IV”), Freescale Semiconductor Holdings V, Inc., a
Delaware corporation (together with its successors and permitted assigns, “U.S.
Holdco”), Freescale Semiconductor, Inc., a Delaware corporation (“Freescale”),
the Principal Investors, the Other Investors, the Managers, the Interest Holders
and the Stockholders were party to that Investors Agreement, dated December 1,
2006 (the “Prior Agreement”);

WHEREAS, Holdings is conducting its Initial Public Offering of Shares of Common
Stock;

WHEREAS, in connection with the Initial Public Offering, Holdings, the
Partnership and certain Investors are entering into the Holdings Shareholders’
Agreement; and

WHEREAS, in connection with the Initial Public Offering and pursuant to
Section 9.2 of the Prior Agreement, the Partnership and Holdings desire to amend
and restate the Prior Agreement on the terms set forth herein.

AGREEMENT

Therefore, the parties hereto hereby agree as follows:

 

1. DEFINITIONS.

 

1.1 Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 8
hereof.

 

2. TRANSFER RESTRICTIONS.

 

2.1 Transfers Allowed. Until the expiration of the provisions of this Section 2
and subject to Section 2.7, no holder of Securities shall Transfer any of such
holder’s Securities, as applicable, to any other Person except as follows:

 

2.1.1 Permitted Transferees. Without regard to any other restrictions on
transfer contained elsewhere in this Agreement, any holder of Securities may
Transfer any or all of such Securities to such holder’s Permitted Transferees,
so long as such Permitted Transferees agree to be bound by the terms of this
Agreement in accordance with Section 2.2 (if not already bound hereby).



--------------------------------------------------------------------------------

2.1.2 Public Transfers.

 

  (a) Any Investor may Transfer any or all of such Investor’s Securities: (i) in
a Public Offering or (ii) pursuant to Rule 144 or a block sale to a financial
institution in the ordinary course of its trading business, in each case without
regard to any other restrictions on transfer contained elsewhere in this
Agreement (other than the provisions of Section 4, if applicable), and in
compliance with the transfer and coordination provisions included in the
Registration Rights Agreement. Securities Transferred pursuant to this
Section 2.1.2(a) shall conclusively be deemed thereafter not to be Securities
under this Agreement. Notwithstanding anything to the contrary herein, Principal
Investors may only Transfer Interests with the consent of the General Partner.

 

  (b) Any holder of Management Securities may Transfer any or all of such
Management Securities that are Tag Eligible Securities in any Public Offering
(but only to the extent that Holdings so determines, provided that Holdings
shall grant or withhold such consent on an equitable basis with respect to all
holders of Securities who wish to Transfer Securities in a particular Public
Offering), in each case in compliance with the provisions of Section 4, if
applicable and in each case in compliance with the provisions of the
Registration Rights Agreement. Management Securities Transferred pursuant to
this Section 2.1.2(b) shall conclusively be deemed thereafter not to be
Securities under this Agreement.

 

2.1.3 Tag Along Transfers.

 

  (a) Each Manager may exchange or convert any or all of such Manager’s Vested
Interests that are Class B Interests pursuant to Section 3.3, without regard to
any other restrictions on Transfer contained elsewhere in this Agreement. Equity
interests received upon exchange or conversion shall conclusively be deemed
thereafter to be Shares under this Agreement.

 

  (b) A Participating Seller may Transfer Securities pursuant to and in
accordance with the provisions of Section 3.1 and a Management Tag Seller may
Transfer Shares pursuant to and in accordance with the provisions of
Section 3.1.6, in each case without regard to any other restrictions on transfer
contained elsewhere in this Agreement (other than the provisions of Section 4,
if applicable) so long as each transferee agrees to be bound by the terms of
this Agreement in accordance with Section 2.2 (if not already bound hereby).

 

2.1.4 Other Private Transfers. In addition to any Transfers made in accordance
with Sections 2.1.1, 2.1.2(a), or 2.1.3, any holder of Investor Interests may
Transfer any or all of such Investor Interests, subject to compliance with all
of the following conditions in respect of each Transfer:

 

  (a) if such Transfer is by any Person other than a Principal Investor and
prior to the Lapse Date, then with the consent of the General Partner;

 

2



--------------------------------------------------------------------------------

  (b) if such Transfer is by a Principal Investor, then with the consent of the
General Partner; and

 

  (c) if applicable, in compliance with Section 4.

Any Interests so Transferred to a Person other than an Interest Holder or a
Permitted Transferee shall conclusively be deemed thereafter not to be Interests
under this Agreement.

 

2.2 Certain Transferees to Become Parties. Any transferee receiving Interests or
Shares in a Transfer pursuant to Sections 2.1.1, 2.1.3(a) or (b) shall become an
Interest Holder or Stockholder, as applicable, party to this Agreement and be
subject to the terms and conditions of, and be entitled to enforce, this
Agreement to the same extent, and in the same capacity, as the Interest Holder
or Stockholder that Transfers such Interests or Shares to such transferee;
provided, that only a Permitted Transferee of a Principal Investor will be
deemed to be a “Principal Investor” for purposes of this Agreement, and only a
Permitted Transferee of an Other Investor will be deemed to be an “Other
Investor” for purposes of this Agreement. Prior to the initial Transfer of any
Interests or Shares to any transferee pursuant to Sections 2.1.1, 2.1.3(a) or
(b), and as a condition thereto, each holder of Interests or Shares effecting
such Transfer (or in the case of a Transfer being effectuated pursuant to
Section 3.1, the Prospective Selling Security Holder) shall (a) cause such
transferee to deliver to the Partnership and each of the Principal Investor
Groups (other than the Principal Investor Group of which the transferor is a
member, if applicable) its written agreement, in form and substance reasonably
satisfactory to the Partnership, to be bound by the terms and conditions of this
Agreement to the extent described in the preceding sentence (and any Other
Investor may receive from the Partnership, upon request, any such agreements
previously delivered) and (b) if such Transfer is to a Permitted Transferee,
remain directly liable for the performance by such Permitted Transferee of all
obligations of such transferee under this Agreement.

 

2.3 Impermissible Transfer. Any attempted Transfer of Securities not permitted
under the terms of this Section 2 shall be null and void, and the Partnership
and Holdings, as applicable, shall not in any way give effect to any such
impermissible Transfer.

 

2.4 Notice of Transfer. To the extent any Interest Holder, Stockholder or
Permitted Transferee shall Transfer any Securities pursuant to Sections 2.1.1 or
2.1.4, such Interest Holder, Stockholder or Permitted Transferee shall, within
five business days following consummation of such Transfer, deliver notice
thereof to the General Partner.

 

2.5 Other Restrictions on Transfer. The restrictions on Transfer contained in
this Agreement are in addition to any other restrictions on Transfer to which an
Interest Holder or Stockholder may be subject, including, without limitation,
any restrictions on transfer contained in a Management Equity Award Agreement or
other agreement to which such Interest Holder or Stockholder is a party or by
which it is bound.

 

2.6

Restrictions on Transfers of Management Securities. Except as set forth in
Sections 2.1.1, 2.1.2(b) and 2.1.3, no holder of Management Securities shall be
permitted to Transfer or

 

3



--------------------------------------------------------------------------------

 

otherwise distribute any Management Securities until the earliest of (i) the
second anniversary of the closing of the Initial Public Offering, (ii) the
closing of a Change of Control and (iii) the Lapse Date.

 

2.7 Period. Each of the foregoing provisions of this Section 2 shall expire upon
the earlier of (i) a Change of Control, and (ii) with respect to the Management
Securities and Transfers pursuant to Section 2.14(a), the Lapse Date.

 

3. “TAG ALONG” RIGHTS; EXCHANGE OF VESTED INTERESTS.

 

3.1 Tag Along. If any Prospective Selling Security Holder proposes to Sell any
Interests (other than Management Securities) to any Prospective Buyer(s) in a
Transfer that is subject to Section 2.1.2(a)(ii) or Section 2.1.4:

 

3.1.1 Notice. The Prospective Selling Security Holder shall, prior to any such
proposed Transfer, furnish a written notice (the “Tag Along Notice”) to
Holdings, which shall promptly furnish the Tag Along Notice to each Manager who
holds Tag Eligible Securities (each, a “Tag Along Holder”). The Tag Along Notice
shall include:

 

  (a) the principal terms and conditions of the proposed Sale, including (i) the
number and type of Securities to be purchased from the Prospective Selling
Security Holder, (ii) the Tag Along Sale Percentage, (iii) the Per Security
Percentage Interest applicable to each type of Security (it being understood
that the Partnership shall reasonably cooperate with the Prospective Selling
Security Holder in respect of the determination of (A) the applicable Tag Along
Sale Percentage and (B) the applicable Per Security Percentage Interests),
(iv) the per Security purchase price or the formula by which such price is to be
determined and the payment terms, including a description of any non-cash
consideration sufficiently detailed to permit valuation thereof, (v) the name
and address of each Prospective Buyer and (vi) if known, the proposed Transfer
date; provided, that if the proposed Sale involves the purchase of more than one
type of Security, the per Security purchase prices must be in accordance with
the Per Security Percentage Interests applicable to each type of Security; and

 

  (b) an invitation to each Tag Along Holder to make an offer to include in the
proposed Sale to the applicable Prospective Buyer(s) Tag Eligible Securities
(not in any event to exceed the Tag Along Sale Percentage of the total number of
Tag Eligible Securities held by such Tag Along Holder), on the same terms and
conditions (subject to adjustment of the purchase price to reflect the Per
Security Percentage Interest of each Security proposed to be Sold and subject to
Section 3.2.4 in the case of Options and subject to Section 3.2.1 under all
circumstances), with respect to each Security Sold, as the Prospective Selling
Security Holder shall Sell each of its Securities.

 

3.1.2

Exercise. Within ten business days (within one business day if the proposed
Transfer is to be made pursuant to Section 2.1.2(a)(ii)) after the date of
delivery of the Tag Along Notice by Holdings to each applicable Manager, each
Tag Along Holder desiring to make

 

4



--------------------------------------------------------------------------------

 

an offer to include Tag Eligible Securities in the proposed Sale (each a
“Participating Seller” and, together with the Prospective Selling Security
Holder, collectively, the “Tag Along Sellers”) shall furnish a written notice
(the “Tag Along Offer”) to the Prospective Selling Security Holder indicating
the number of Tag Eligible Securities which such Participating Seller desires to
have included in the proposed Sale (not in any event to exceed the Tag Along
Sale Percentage of the total number of Tag Eligible Securities held by such Tag
Along Holder). Each Tag Along Holder who does not make a Tag Along Offer in
compliance with the above requirements, including the time period, shall have
waived and be deemed to have waived all of such holder’s rights with respect to
such Sale, and the Tag Along Sellers shall thereafter be free to Sell to the
Prospective Buyer, at a per Security price no greater than the per Security
price set forth in the Tag Along Notice and on other principal terms and
conditions which are not materially more favorable than those set forth in the
Tag Along Notice, without any further obligation to such non-accepting Tag Along
Holder pursuant to this Section 3.1.

 

3.1.3 Irrevocable Offer. The offer of each Participating Seller contained in
such holder’s Tag Along Offer shall be irrevocable, and, to the extent such
offer is accepted, such Participating Seller shall be bound and obligated to
Sell in the proposed Sale on the same terms and conditions, with respect to each
Security Sold (subject to adjustment of the purchase price to reflect the Per
Security Percentage Interest of each Security proposed to be Sold and subject to
Section 3.2.4 in the case of Options) as the Prospective Selling Security
Holder, up to such number of Tag Eligible Securities as such Participating
Seller shall have specified in such holder’s Tag Along Offer; provided, however,
if, prior to consummation, the terms of such proposed Sale shall change with the
result that the per Security price shall be less than the per Security price set
forth in the Tag Along Notice or the other principal terms and conditions shall
be materially less favorable than those set forth in the Tag Along Notice
(including, for the avoidance of doubt, a material portion of the cash
consideration being modified to non-cash consideration), the acceptance by each
Participating Seller shall be deemed to be revoked, and it shall be necessary
for a separate Tag Along Notice to be furnished, and the terms and provisions of
this Section 3.1 separately complied with, in order to consummate such Sale
pursuant to this Section 3.1; provided, however, that in such case of a separate
Tag Along Notice, the applicable period to which reference is made in
Section 3.1.2 shall be two business days.

 

3.1.4 Reduction of Securities Sold. The Prospective Selling Security Holder
shall attempt to obtain the inclusion in the proposed Sale of the entire number
of Tag Eligible Securities which each of the Tag Along Sellers requested to have
included in the Sale (as evidenced in the case of the Prospective Selling
Security Holder by the Tag Along Notice and in the case of each Participating
Seller by such Participating Seller’s Tag Along Offer). In the event the
Prospective Selling Security Holder shall be unable to obtain the inclusion of
such entire number of Tag Eligible Securities in the proposed Sale, the number
of Tag Eligible Securities to be sold in the proposed Sale shall be allocated
among the Tag Along Sellers in proportion, as nearly as practicable, as follows:

 

  (a)

there shall be first allocated to each Tag Along Seller a number of Tag Eligible
Securities equal to the lesser of (i) the number of Tag Eligible Securities
offered

 

5



--------------------------------------------------------------------------------

 

(or proposed, in the case of the Prospective Selling Security Holder) to be
included by such Tag Along Seller in the proposed Sale pursuant to this
Section 3.1, and (ii) a number of Tag Eligible Securities equal to such Tag
Along Seller’s Pro Rata Portion; and

 

  (b) the balance, if any, not allocated pursuant to clause (a) above shall be
allocated to those Tag Along Sellers which offered to sell a number of Tag
Eligible Securities in excess of such Person’s Pro Rata Portion pro rata to each
such Tag Along Seller based upon the amount of such excess, or in such other
manner as the Tag Along Sellers may otherwise agree.

In the event that the number of Securities, as applicable, that each
Participating Seller will be permitted to sell in a particular Sale is reduced
in accordance with clauses (a) and (b) above, the Prospective Selling Security
Holder shall be responsible for determining the total number of Securities to be
sold by each Participating Seller in the proposed Sale in accordance with this
Section 3.1.4, and shall provide notice to each Participating Seller of the
number of Securities that such Participating Seller will be selling in such Sale
no later than three business days prior to the consummation of such Sale.

 

3.1.5

Additional Compliance. If prior to consummation, the terms of the proposed Sale
shall change with the result that the per Security price to be paid in such
proposed Sale shall be greater than the per Security price set forth in the Tag
Along Notice or the other principal terms of such proposed Sale shall be
materially more favorable to the Tag Along Sellers than those set forth in the
Tag Along Notice, the Tag Along Notice shall be null and void, and it shall be
necessary for a separate Tag Along Notice to be furnished, and the terms and
provisions of this Section 3.1 separately complied with, in order to consummate
such proposed Sale pursuant to this Section 3.1; provided, however, that in the
case of such a separate Tag Along Notice, the applicable period to which
reference is made in Section 3.1.2 shall be two business days. In addition, if
the Prospective Selling Security Holders have not completed the proposed Sale by
the end of the 120th day after the date of delivery of the Tag Along Notice by
Holdings, each Participating Seller shall be released from such holder’s
obligations under such holder’s Tag Along Offer, the Tag Along Notice shall be
null and void, and it shall be necessary for a separate Tag Along Notice to be
furnished, and the terms and provisions of this Section 3.1 separately complied
with, in order to consummate such proposed Sale pursuant to this Section 3.1,
unless the failure to complete such proposed Sale resulted directly from any
failure by any Participating Seller to comply with the terms of this Section 3.

 

3.1.6 Tag Along Rights of Management in Respect of Sales of Shares by the
Partnership.

 

  (a)

In the event the Partnership proposes to Sell any Shares to any Prospective
Buyer(s) following the expiration of the Transfer restrictions applicable
pursuant to Section 2.6 in a transaction other than (i) a Public Offering,
(ii) a Transfer to any wholly owned subsidiary of the Partnership, (iii) a
Transfer pursuant to Section 3.3, (iv) a Transfer of Securities to the extent
approved by the General Partner, (A) in any business combination or acquisition
transaction involving the Partnership or any of its subsidiaries, excluding a
Change of Control, (B) in

 

6



--------------------------------------------------------------------------------

 

connection with any joint venture or strategic partnership entered into
primarily for purposes other than raising capital (as determined by the General
Partner in its reasonable discretion) or (C) to financial institutions,
commercial lenders, broker/finders or any similar party, or their respective
designees, in connection with the incurrence or guarantee of indebtedness by the
Partnership or any of its subsidiaries, (v) any Transfer of Shares pursuant to
the net exercise provisions of the Warrant, or (vi) any Sale of Securities to
the extent approved by the General Partner pursuant to an employment benefit
plan or arrangement, to officers, employees, directors or consultants (other
than an Investor or an Affiliate thereof) of the Partnership or its subsidiaries
in connection with such Person’s employment or consulting arrangements with the
Partnership or its subsidiaries, the Partnership will furnish a written notice
to the Managers (a “Management Tag Notice”) setting forth the information
referred to in Section 3.1.1(a) and shall invite each such Manager to make an
offer to include in the proposed Sale to the applicable Prospective Buyer(s) a
percentage of such Manager’s Shares that are Tag Eligible Securities equal to
the percentage of the aggregate number of Shares owned by the Partnership and
proposed to be Sold by the Partnership on the same terms and conditions (subject
to Section 3.2.4 in the case of Options and subject to Section 3.2.1 in all
circumstances) as the Partnership shall Sell its Shares.

 

  (b) Within seven business days after the date of delivery of the Management
Tag Notice by the Partnership to each Manager, each Manager desiring to make an
offer to include Tag Eligible Securities in the proposed Sale (each a
“Participating Manager”) and, together with the Partnership, collectively, the
“Management Tag Sellers”) shall furnish a written notice (the “Management Tag
Offer”) to the Partnership indicating the number of Shares that are Tag Eligible
Securities which such Manager desires to have included in the proposed Sale.
Each Manager who does not make a Management Tag Offer in compliance with the
above requirements, including the time period, shall have waived and be deemed
to have waived all of such holder’s rights with respect to such Sale, and the
Partnership shall thereafter be free to Sell to the Prospective Buyer, at a per
Share price no greater than the per Share price set forth in the Management Tag
Notice and on other principal terms and conditions which are not materially more
favorable than those set forth in the Management Tag Notice, without any further
obligation to such non-accepting Manager pursuant to this Section 3.1.6.

 

  (c)

The offer of each Management Tag Seller contained in such holder’s Management
Tag Offer shall be irrevocable, and, to the extent such offer is accepted, such
Management Tag Seller shall be bound and obligated to Sell in the proposed Sale
on the same terms and conditions, with respect to each Share Sold (subject to
Section 3.2.4 in the case of Options), as the Partnership, up to such number of
Tag Eligible Securities as such Management Tag Seller shall have specified in
such holder’s Management Tag Offer; provided, however, if, prior to
consummation, the terms of such proposed Sale shall change with the result that
the per Share price, as applicable, shall be less than the per Share price set
forth in the Management Tag Notice or the other principal terms and conditions
shall be materially less favorable than those set forth in the Management Tag
Notice

 

7



--------------------------------------------------------------------------------

 

(including, for the avoidance of doubt, a material portion of the cash
consideration being modified to non-cash consideration), the acceptance by each
Management Tag Seller shall be deemed to be revoked, and it shall be necessary
for a separate Management Tag Notice to be furnished, and the terms and
provisions of this Section 3.1.6 separately complied with, in order to
consummate such Sale pursuant to this Section 3.1.6; provided, however, that in
such case of a separate Management Tag Notice, the applicable period to which
reference is made in Section 3.1.6(b) shall be two business days.

 

  (d) The Partnership shall attempt to obtain the inclusion in the proposed Sale
of the entire number of Shares that are Tag Eligible Securities which each of
the Management Tag Sellers requested to have included in the Sale (as evidenced
in the case of the Partnership by the Management Tag Notice and in the case of
each Participating Manager by such Participating Manager’s Management Tag
Offer). In the event the Partnership shall be unable to obtain the inclusion of
such entire number of Tag Eligible Securities in the proposed Sale, the number
of Shares that are Tag Eligible Securities to be sold in the proposed Sale shall
be allocated among the Management Tag Sellers in proportion, as nearly as
practicable, as follows:

 

  (i) there shall be first allocated to each Management Tag Seller a number of
Shares that are Tag Eligible Securities equal to the lesser of (A) the number of
Shares that are Tag Eligible Securities offered (or proposed, in the case of the
Partnership) to be included by such Management Tag Seller in the proposed Sale
pursuant to Section 3.1.6(b), and (B) a number of Tag Eligible Securities equal
to such Management Tag Seller’s Pro Rata Portion; and

 

  (ii) the balance, if any, not allocated pursuant to clause (i) above shall be
allocated to those Management Tag Sellers which offered to sell a number of
Shares that are Tag Eligible Securities in excess of such Person’s Pro Rata
Portion pro rata to each such Management Tag Seller based upon the amount of
such excess, or in such other manner as the Management Tag Sellers may otherwise
agree.

In the event that the number of Shares that each Participating Manager will be
permitted to sell in a particular Sale is reduced in accordance with clauses
(i) and (ii) above, the Partnership shall be responsible for determining the
total number of Shares to be sold by each Participating Manager in the proposed
Sale in accordance with this Section 3.1.6, and shall provide notice to each
Participating Manager of the number of Shares, as applicable, that such
Participating Manager will be selling in such Sale no later than three business
days prior to the consummation of such Sale.

 

  (e)

If prior to consummation, the terms of the proposed Sale shall change with the
result that the per Share price to be paid in such proposed Sale shall be
greater than the per Share price set forth in the Management Tag Notice or the
other

 

8



--------------------------------------------------------------------------------

 

principal terms of such proposed Sale shall be materially more favorable to the
Management Tag Sellers than those set forth in the Management Tag Notice, the
Management Tag Notice shall be null and void, and it shall be necessary for a
separate Management Tag Notice to be furnished, and the terms and provisions of
this Section 3.1.6 separately complied with, in order to consummate such
proposed Sale pursuant to this Section 3.1.6; provided, however, that in the
case of such a separate Management Tag Notice, the applicable period to which
reference is made in Section 3.1.6(b) shall be two business days. In addition,
if the Partnership has not completed the proposed Sale by the end of the 120th
day after the date of delivery of the Management Tag Notice by Holdings, each
Participating Manager shall be released from such holder’s obligations under
such holder’s Management Tag Offer, the Management Tag Notice shall be null and
void, and it shall be necessary for a separate Management Tag Notice to be
furnished, and the terms and provisions of this Section 3.1.6 separately
complied with, in order to consummate such proposed Sale pursuant to this
Section 3.1.6, unless the failure to complete such proposed Sale resulted
directly from any failure by any Participating Manager to comply with the terms
of this Section 3.1.6.

 

3.2 Miscellaneous Sale Provisions. The following provisions shall be applied to
any proposed Sale to which Section 3.1 applies:

 

3.2.1 Certain Legal Requirements. In the event the consideration to be paid in
exchange for Securities in a proposed Sale pursuant to Section 3.1 includes any
securities, and the receipt thereof by a Participating Seller or Management Tag
Seller would require under applicable law (a) the registration or qualification
of such securities or of any Person as a broker or dealer or agent with respect
to such securities where such registration or qualification is not otherwise
required for the Sale by the Prospective Selling Security Holder(s) or (b) the
provision to any Tag Along Seller or Management Tag Seller of any specified
information regarding the Partnership or any of its subsidiaries, such
securities or the issuer thereof that is not otherwise required to be provided
for the Sale by the Prospective Selling Security Holder(s), then such
Participating Seller or Management Tag Seller shall not have the option to Sell
Securities in such proposed Sale. In such event, the Prospective Selling
Security Holder(s) shall in the case of a Sale pursuant to Section 3.1, have the
right, but not the obligation, to cause to be paid to such Participating Seller
or Management Tag Seller in lieu thereof, against surrender of the Securities
(in accordance with Section 3.2.5 hereof) which would have otherwise been Sold
by such Participating Seller or Management Tag Seller to the Prospective Buyer
in the proposed Sale, an amount in cash equal to the value of the consideration
being paid for Securities of such type. The value of such consideration will be
determined in the reasonable judgment of the General Partner.

 

3.2.2

Further Assurances. Each Participating Seller and Management Tag Seller shall
take or cause to be taken all such actions as may be necessary or reasonably
desirable in order to consummate expeditiously each Sale pursuant to Section 3.1
and any related transactions, including executing, acknowledging and delivering
consents, assignments, waivers and other documents or instruments; furnishing
information and copies of documents; filing

 

9



--------------------------------------------------------------------------------

 

applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Prospective Selling
Security Holder(s) and the Prospective Buyer; provided, however, that
(i) Participating Sellers and Management Tag Sellers shall be obligated to
become liable in respect of any representations, warranties, covenants,
indemnities or otherwise to the Prospective Buyer solely to the extent provided
in the immediately following sentence and (ii) the reasonable expenses incurred
by any Participating Seller or Management Tag Seller that is a Manager shall be
borne by the Prospective Selling Security Holder(s). Without limiting the
generality of the foregoing, each Participating Seller and Management Tag Seller
agrees to execute and deliver such agreements as may be reasonably specified by
the Prospective Selling Security Holder(s) to which such Prospective Selling
Security Holder(s) will also be party, including agreements to (a)(i) make
individual representations, warranties, covenants and other agreements as to the
unencumbered title to its Securities and the power, authority and legal right to
Transfer such Securities, and the absence of any Adverse Claim with respect to
such Securities and (ii) be liable as to such representations, warranties,
covenants and other agreements, in each case to the same extent as the
Prospective Selling Security Holder(s) are liable for the comparable
representations, warranties, covenants and agreements made by them or on their
behalf (with any limit on liability applied based on the relative value of their
respective Securities); provided, however that no Participating Seller or
Management Tag Seller shall be obligated to be bound by any covenant not to
compete without the written consent of such Participating Seller or Management
Tag Seller, and (b) in the case of a Sale pursuant to Section 3.1, be liable
(whether by purchase price adjustment, indemnity payments or otherwise but not,
for the avoidance of doubt, by giving in its own name, warranties, indemnities,
representations, covenants and agreements in respect of the Partnership or its
Subsidiaries) in respect of representations, warranties, covenants and
agreements in respect of the Partnership and its subsidiaries. Notwithstanding
the foregoing, the aggregate amount of liability described in the preceding
sentence in connection with any Sale of Securities shall not exceed the lesser
of (x) such Participating Seller’s or Management Tag Seller’s pro rata portion
of any such liability, to be determined in accordance with such Participating
Seller’s or Management Tag Seller’s portion of the aggregate proceeds to all
Participating Sellers, Management Tag Sellers and Prospective Selling Security
Holder(s) in connection with such Sale or (y) the proceeds to such Participating
Seller or Management Tag Seller in connection with such Sale. Each Participating
Seller and Management Tag Seller hereby constitutes and appoints each of the
Prospective Selling Security Holder(s), or any of them, with full power of
substitution, as such Participating Seller’s and Management Tag Seller’s true
and lawful representative and attorney-in-fact, in such Participating Seller’s
and Management Tag Seller’s name, place and stead, to execute and deliver any
and all agreements that are consistent with this Section 3.2.2 and such member
of the Prospective Selling Security Holder(s) shall provide a copy of such
agreements to such Participating Seller and Management Tag Seller within five
business days of execution, provided, however, that failure to deliver such
documents within such time period shall not impair or affect the validity of
such agreements. The foregoing power of attorney is coupled with an interest and
shall continue in full force and effect notwithstanding the subsequent death,
incapacity, bankruptcy or dissolution of any Participating Seller or Management
Tag Seller.

 

10



--------------------------------------------------------------------------------

3.2.3 Sale Process. The Prospective Selling Security Holder shall, in their sole
discretion, decide whether or not to pursue, consummate, postpone or abandon any
proposed Sale and the terms and conditions thereof. No holder of Securities nor
any Affiliate of any such holder shall have any liability to any other holder of
Securities or the Partnership arising from, relating to or in connection with
the pursuit, consummation, postponement, abandonment or terms and conditions of
any proposed Sale except to the extent such holder shall have failed to comply
with the provisions of this Section 3.

 

3.2.4 Treatment of Options. If any Participating Seller or Management Tag Seller
shall Sell vested Options in any Sale pursuant to Section 3, such Participating
Seller or Management Tag Seller shall receive in exchange for vested Options
consideration in the amount (if greater than zero) equal to the purchase price
received by the Prospective Selling Security Holder(s) in such Sale for the
number of Shares (or if Shares are not being sold by the Prospective Selling
Security Holders, a number of Shares with an aggregate Per Security Percentage
Interest equal to the aggregate Per Security Percentage Interests of the
Securities being Sold) that would be issued upon exercise, conversion or
exchange of such Options less the exercise price, if any, of such Options (to
the extent exercisable, convertible or exchangeable at the time of such Sale),
in each case, subject to reduction for any tax or other amounts required to be
withheld under applicable law.

 

3.2.5 Closing. The closing of a Sale to which Section 3.1 applies shall take
place (a) on the proposed Transfer date, if any, specified in the Tag Along
Notice or Management Tag Notice, as applicable (provided that consummation of
any Transfer may be extended beyond such date to the extent necessary to obtain
any applicable governmental approval or other required approval or to satisfy
other conditions), (b) if no proposed Transfer date was required to be specified
in the applicable notice, at such time as the Prospective Selling Security
Holder(s) shall specify by notice to each Participating Seller or Management Tag
Seller and (c) at such place as the Prospective Selling Security Holder(s) shall
specify by notice to each Participating Seller or Management Tag Seller, as
applicable. At the closing of such Sale, each Participating Seller or Management
Tag Seller shall deliver the certificates evidencing the Securities to be Sold
by such Participating Seller or Management Tag Seller, duly endorsed, or with
equivalent powers duly endorsed, for transfer with signature guaranteed, free
and clear of any liens or encumbrances, with any transfer tax stamps affixed,
against delivery of the applicable consideration, and any comparable transfer
materials for any Options to be Sold.

 

3.3 Exchange of Vested Interests.

 

3.3.1 Subject to the other provisions of this Section 3.3, each Manager shall
have the option to request the exchange of any Vested Interests that are Class B
Interests for an in-kind distribution of equal value (as determined in the
manner set forth in Section 3.3.2) of common stock of Holdings (an “Exchange”).
Such request shall be made by the Manager in writing to the General Partner (an
“Exchange Request”), and shall state the number of Vested Interests requested to
be Exchanged and the corresponding date of grant for each Vested Interest.

 

11



--------------------------------------------------------------------------------

3.3.2 Upon receipt of an Exchange Request, the Manager shall receive a number of
shares of common stock of Holdings equal in fair market value to the
consideration that such Manager would have received in respect of such Manager’s
Vested Interests surrendered in the Exchange in connection with a hypothetical
dissolution and winding-up of the Partnership pursuant to Section 14.2(c) of the
Partnership Agreement, all as determined by the General Partner in its
reasonable discretion.

 

3.3.3 Subject to waiver by the General Partner in its reasonable discretion, the
Partnership shall cause an Exchange to occur no more frequently than once per
calendar quarter. Upon receipt by the General Partner of an Exchange Request,
the General Partner, in its reasonable discretion, shall, within a reasonable
period of time following such receipt, set the proposed date for such Exchange
(the “Exchange Date”). In order to be eligible for Exchange on such Exchange
Date, any other Exchange Requests must be received by the General Partner at
least five (5) business days prior to such Exchange Date.

 

3.3.4 Upon completion of an Exchange, such Vested Interests that were Exchanged
shall automatically terminate and shall cease to be outstanding.

 

3.3.5 Upon submission of an Exchange Request, such Manager shall execute and
deliver to the General Partner such further documents, instruments and
agreements and shall take such further actions as the General Partner reasonably
requests to consummate or implement the Exchange and the transactions
contemplated thereby.

 

4. HOLDER LOCK-UP.

 

4.1

Lock-Up. In connection with each underwritten Public Offering, each Interest
Holder and Stockholder hereby agrees, at the request of the General Partner,
Holdings or the managing underwriters, to be bound by and/or to execute and
deliver, a lock-up agreement with the underwriter(s) of such Public Offering
restricting such Interest Holder’s or Stockholder’s right to (a) Transfer,
directly or indirectly, any Securities or any securities convertible into or
exercisable or exchangeable for such Securities or (b) enter into any swap or
other arrangement that transfers to another any of the economic consequences of
ownership of Securities, in each case to the extent that such restrictions are
agreed to by the General Partner or the board of directors of Holdings, as
applicable, with the underwriter(s) of such Public Offering; provided, however,
that no Interest Holder or Stockholder shall be required by this Section 4 to be
bound by a lock-up agreement covering a period of greater than 90 days following
the effectiveness of the related registration statement. Notwithstanding the
foregoing, such lock-up agreement shall not apply to (a) transactions relating
to Securities acquired in (i) open market transactions or block purchases or
(ii) a Public Offering, (b) Transfers to Permitted Transferees of such Interest
Holder or Stockholder permitted in accordance with the terms of this Agreement
and (c) conversions of Interests into other classes of Interests or securities
without change of holder. No Interest Holder or Stockholder will Transfer any
equity securities of the Partnership or Holdings, or any of their respective
subsidiaries, or

 

12



--------------------------------------------------------------------------------

 

any securities convertible into or exercisable or exchangeable for such equity
securities pursuant to a waiver from a lock-up agreement unless the benefit of
such waiver is extended in a pro rata manner to all Interest Holders and
Stockholders.

 

5. REMEDIES.

 

5.1 Generally. The parties shall have all remedies available at law, in equity
or otherwise in the event of any breach or violation of this Agreement or any
default hereunder. The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

 

5.2

Deposit. Without limiting the generality of Section 5.1, if any Interest Holder
or Stockholder fails to (a) deliver to the purchaser thereof the certificate or
certificates evidencing Securities to be Sold pursuant to Section 3 or
(b) deliver to the Partnership or Holdings, as applicable, an affidavit of the
registered owner of such Securities with respect to the ownership and the loss,
theft, destruction or mutilation of the certificate evidencing such Securities
accompanied by an indemnity reasonably satisfactory to the General Partner or
Holdings, as applicable (it being understood that if the holder is a Qualified
Institutional Investor, any other holder of Securities which is an entity
regularly engaged in the business of investing in companies and meeting such
requirements of creditworthiness as may reasonably be imposed by the General
Partner or Holdings, as applicable, or an executive officer of the General
Partner or Holdings, as applicable, such Person’s own agreement will be
satisfactory) such that the Partnership or Holdings is willing to issue a new
certificate to the purchaser evidencing the Securities being Sold (a “Affidavit
and Indemnity”), then such purchaser may, provided it signs an agreement
agreeing to be bound by the terms of this Section 5.2 if it is not otherwise
already agreeing to be bound by the terms of this Agreement generally, at its
option and in addition to all other remedies it may have, deposit the purchase
price for such Securities with any national bank or trust company having
combined capital, surplus and undivided profits in excess of One Hundred Million
Dollars ($100,000,000) (the “Escrow Agent”) and the Partnership or Holdings, as
applicable, shall cancel on its books the certificate or certificates
representing such Securities and thereupon all of such holder’s rights in and to
such Securities (other than the right to receive the applicable purchase price
in accordance with the terms of this Section 5.2) shall terminate. Thereafter,
upon delivery to such purchaser by such holder of the certificate or
certificates evidencing such Securities (duly endorsed, or with stock powers
duly endorsed, for transfer, with signature guaranteed, free and clear of any
liens or encumbrances, and with any transfer tax stamps affixed) or upon
delivery by such holder of an Affidavit and Indemnity to the Partnership or
Holdings, as applicable, such purchaser shall instruct the Escrow Agent to
deliver the purchase price for such Securities (without any interest from the
date of the closing to the date of such delivery, any such interest to accrue to
such purchaser), less the reasonable fees and expenses of the Escrow Agent, to
such holder. Each Interest Holder and Stockholder hereby constitutes and
appoints each Principal Investor, or any of them, with full power of
substitution, as such Interest Holder’s or Stockholder’s true and

 

13



--------------------------------------------------------------------------------

 

lawful representative and attorney-in-fact, in such Interest Holder’s or
Stockholder’s name, place and stead, to execute and deliver any escrow agreement
in customary form entered into with respect to such Interest Holder or
Stockholder in accordance with this Section 5.2, and such Principal Investor
shall provide a copy of such agreement to such Interest Holder or Stockholder
within five business days of execution, provided, however, that failure to
deliver such documents within such time period shall not impair or affect the
validity of such agreements. The foregoing power of attorney is coupled with an
interest and shall continue in full force and effect notwithstanding the
subsequent death, incapacity, bankruptcy or dissolution of any Interest Holder
or Stockholder.

 

6. LEGENDS.

 

6.1 Restrictive Legend. Each certificate representing Interests shall have the
following legend endorsed conspicuously thereupon:

“THE VOTING OF THE INTERESTS REPRESENTED BY THIS CERTIFICATE, AND THE SALE,
ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF AN
INVESTORS AGREEMENT TO WHICH THE ISSUER AND CERTAIN OF ITS INTEREST HOLDERS ARE
PARTY. SUCH AGREEMENT INCLUDES RESTRICTIONS AND LIMITATIONS ON THE TRANSFER OF
THE INTERESTS REPRESENTED BY THIS CERTIFICATE. A COPY OF SUCH AGREEMENT MAY BE
INSPECTED AT THE PRINCIPAL OFFICE OF THE ISSUER OR OBTAINED FROM THE ISSUER
WITHOUT CHARGE UPON REQUEST.”

Any Person who acquires Interests which are not subject to all or part of the
terms of this Agreement shall have the right to have such legend (or the
applicable portion thereof) removed from certificates representing such
Interests.

Each certificate representing Shares shall have the following legend endorsed
conspicuously thereupon:

“THE VOTING OF THE SHARES REPRESENTED BY THIS CERTIFICATE, AND THE SALE,
ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF AN
INVESTORS AGREEMENT TO WHICH THE ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE
PARTY. SUCH AGREEMENT INCLUDES RESTRICTIONS AND LIMITATIONS ON THE TRANSFER OF
THE INTERESTS REPRESENTED BY THIS CERTIFICATE. A COPY OF SUCH AGREEMENT MAY BE
INSPECTED AT THE PRINCIPAL OFFICE OF THE ISSUER OR OBTAINED FROM THE ISSUER
WITHOUT CHARGE UPON REQUEST.”

Any Person who acquires Shares which are not subject to all or part of the terms
of this Agreement shall have the right to have such legend (or the applicable
portion thereof) removed from certificates representing such Shares.

 

14



--------------------------------------------------------------------------------

6.2 1933 Act Legends. Each certificate representing Securities shall have the
following legend endorsed conspicuously thereupon:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
(A) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT COVERING THE
TRANSFER OR (B) IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE
PROVISIONS OF THE ACT, PROVIDED THAT THE ISSUER MAY REQUIRE THE TRANSFEROR TO
DELIVER AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER REGARDING
THE AVAILABILITY OF SUCH AN EXEMPTION.”

 

6.3 Stop Transfer Instruction. The General Partner and Holdings will instruct
any transfer agent not to register the Transfer of any Securities until the
conditions specified in the foregoing legends and this Agreement are satisfied.

 

6.4 Termination of 1933 Act Legend. The requirement imposed by Section 6.2
hereof shall cease and terminate as to any particular Securities (a) when, in
the opinion of counsel reasonably acceptable to the General Partner or Holdings,
as applicable, such legend is no longer required in order to assure compliance
by the Partnership and Holdings with the Securities Act or (b) when such
Securities have been effectively registered under the Securities Act or
transferred pursuant to Rule 144. Whenever (x) such requirement shall cease and
terminate as to any Securities or (y) such Securities shall be transferable
under paragraph (k) of Rule 144, the holder thereof shall be entitled to receive
from the Partnership or Holdings, as applicable, without expense, new
certificates not bearing the legend set forth in Section 6.2 hereof.

 

7. AMENDMENT, TERMINATION, ETC.

 

7.1 Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

 

7.2 Written Modifications. Subject to clauses (a) and (b), this Agreement may be
amended, modified, extended or terminated, and the provisions hereof may be
waived (an “Amendment”), by an agreement in writing signed by the General
Partner and Holdings.

 

  (a)

The consent of the Management Representative shall be required for (i) any
Amendment (other than a Specified Amendment) that, in any material respect,
discriminates against or could reasonably be expected to have a material adverse
effect or a disproportionate adverse effect on the rights or obligations of
holders of Management Securities under this Agreement or (ii) any Amendment to
this sentence. By signing this Agreement, each Manager irrevocably authorizes
and appoints the Management Representative as his or her sole and exclusive
agent, attorney-in-fact and representative for the approval of Amendments
described in the first sentence of this Section 7.2(a). The consent of a
Majority in Interest of the Management Securities held by Managers shall be
required for any Specified Amendment that, in any material respect, adversely
affects the rights or materially increases the obligations of holders of any
type or class of Management Securities

 

15



--------------------------------------------------------------------------------

 

under this Agreement, provided that if such Specified Amendment is being adopted
in contemplation of, or in connection with, the proposed sale of one of the
Businesses, the consent of a Majority in Interest of the Management Securities
held by Managers then employed by such Business also shall be required.

 

  (b) The consent of a Majority in Interest of the Other Investor Interests
shall be required for any Amendment that, by its terms, materially and adversely
discriminates against the rights or obligations of the holders of Other Investor
Interests as such under this Agreement (provided, that it is understood and
agreed that, for the purposes of interpreting and enforcing this amendment and
waiver provision, Amendments that affect all Interest Holders will not be deemed
to “materially and adversely discriminate against” the holders of Other Investor
Interests as such simply because holders of Other Investor Interests (i) own or
hold more or less Interests than any other Interest Holders, (ii) invested more
or less money in the Partnership or its direct or indirect subsidiaries than any
other Interest Holders or (iii) have greater or lesser voting rights or powers
than any other Interest Holders); provided, however, that any such Amendment
that would disproportionately and adversely affect the rights or increase the
obligations of any Investor hereunder, in its capacity as an Investor without
similarly affecting the rights or obligations hereunder of all Investors of the
same class, in their capacities as Investors, as the case may be, shall not be
effective as to such Investor without such Investor’s prior written consent.

A copy of each such Amendment shall be sent to each Interest Holder and
Stockholder and shall be binding upon each party hereto and each holder of
Securities subject hereto except to the extent otherwise required by law;
provided that the failure to deliver a copy of such Amendment shall not impair
or affect the validity of such Amendment. In addition, each party hereto and
each holder of Securities subject hereto may waive any right hereunder by an
instrument in writing signed by such party or holder. To the extent the
Amendment of any Section of this Agreement would require a specific consent
pursuant to this Section 7.2, any Amendment to the definitions used in such
Section as applied to such Section shall also require the specified consent.

 

7.3

Withdrawal from Agreement. On and after the first date on which the Principal
Investors own less than 50% of the outstanding Interests held by all Principal
Investors immediately prior to the Initial Public Offering, any Investor that,
together with its Applicable Affiliates, holds less than one percent (1%) of the
then outstanding Interests (on behalf of itself and all of its Affiliates that
hold Interests), may by written notice to the General Partner, Holdings and the
Principal Investor Groups, (a) withdraw all Securities held by such holder and
all of its Affiliates from this Agreement and the Registration Rights Agreement
(Securities withdrawn pursuant to this clause (a), the “Withdrawn Securities”)
and (b) terminate this Agreement with respect to such holder and its Affiliates
(holders and Affiliates withdrawing pursuant to this clause (b), the
“Withdrawing Holders”). From the date of delivery of such withdrawal notice, the
Withdrawn Securities shall cease to be Securities subject to this Agreement and
the Registration Rights Agreement and, if applicable, the Withdrawing Holders
shall cease to be parties to this Agreement and the Registration Rights
Agreement and shall no longer

 

16



--------------------------------------------------------------------------------

 

be subject to the obligations of this Agreement or the Registration Rights
Agreement or have rights under this Agreement or the Registration Rights
Agreement; provided, however, that such Withdrawing Holders, if they are members
of a Principal Investor Group, shall comply with, and cause the other members of
such Principal Investor Group to comply with, such Principal Investor Group’s
obligations under Section 7 of the GP Shareholders’ Agreement to cause the
removal or resignation of any managers designated by such Principal Investor
Group; provided, further, that the Withdrawing Holders shall nonetheless be
obligated under Section 4 with respect to any Pending Underwritten Offering to
the same extent that they would have been obligated if they had not withdrawn.
If, at any time all Principal Investors have become Withdrawing Holders, then
any Manager may by written notice to Holdings (a) withdraw all Securities held
by such Manager from this Agreement and the Registration Rights Agreement and
such Manager shall cease to be a party to this Agreement and the Registration
Rights Agreement and shall no longer be subject to the obligations of this
Agreement or the Registration Rights Agreement or have rights under this
Agreement or the Registration Rights Agreement; provided, however, that such
Manager shall nonetheless be obligated under Section 4 with respect to any
Pending Underwritten Offering to the same extent that such Manager would have
been obligated if such Manager had not withdrawn.

 

7.4 Effect of Termination. No termination under this Agreement (including
pursuant to Section 7.3) shall relieve any Person of liability for breach prior
to termination.

 

8. DEFINITIONS. For purposes of this Agreement:

 

8.1 Certain Matters of Construction. In addition to the definitions referred to
or set forth below in this Section 8:

 

  (a) The words “hereof”, “herein”, “hereunder” and words of similar import
shall refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

 

  (b) The word “including” shall mean including, without limitation;

 

  (c) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

 

  (d) The masculine, feminine and neuter genders shall each include the other.

 

8.2 Definitions. The following terms shall have the following meanings:

“Adverse Claim” shall have the meaning set forth in Section 8-102 of the
applicable Uniform Commercial Code.

“Affidavit and Indemnity” shall have the meaning set forth in Section 5.2.

“Affiliate” shall mean, (a) with respect to any Investor, any other Person
Controlled directly or indirectly by such Investor, Controlling directly or
indirectly such Investor or

 

17



--------------------------------------------------------------------------------

directly or indirectly under the same Control as such Investor, or, in each
case, a successor entity to such Investor; provided, however, that Affiliate
shall not include the Partnership or any of its direct and indirect subsidiaries
or any other portfolio companies of the relevant Investor or its Affiliates; and
provided further, for the avoidance of doubt, that all of the funds included in
the definition of any Investor shall in any event be considered Affiliates of
each other fund of such Investor; and (b) with respect to any Person who is not
an Investor, another Person Controlled directly or indirectly by such first
Person, Controlling directly or indirectly such first Person or directly or
indirectly under the same Control as such first person (for the purposes of this
definition, “Control” (including, with correlative meanings, the terms
“Controlling,” “Controlled by” and “under common Control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise).

“Agreement” shall have the meaning set forth in the Preamble.

“Amendment” shall have the meaning set forth in Section 7.2.

“Applicable Affiliates” shall mean, with respect to a holder of Interests, all
Affiliates of such holder who hold Interests other than those Affiliates who
(a) are not “Controlled by” (as defined in the definition of “Affiliate”) such
holder, (b) make independent investment decisions from such holder, and (c) hold
Interests only in the ordinary course of business as passive investments.

“Bermuda II” shall have the meaning set forth in the Preamble.

“Bermuda III” shall have the meaning set forth in the Preamble.

“Bermuda IV” shall have the meaning set forth in the Preamble.

“Blackstone Investors” shall mean, as of any date, Blackstone Capital Partners
(Cayman) V L.P., Blackstone Capital Partners (Cayman) V-A L.P., BCP (Cayman) V-S
L.P., Blackstone Family Investment Partnership (Cayman) V L.P., Blackstone
Family Investment Partnership (Cayman) V-A L.P., Blackstone Participation
Partnership (Cayman) V L.P., BCP V Co-Investors (Cayman) L.P., Blackstone
Firestone Transaction Participation Partners (Cayman) L.P., and Blackstone
Firestone Principal Transaction Partners (Cayman) L.P., and their respective
Permitted Transferees, in each case only if such Person then owns any Interests
or owns, directly or through such Person’s pro rata share of the Partnership’s
ownership in the Holdings, Shares.

“Board” shall mean the board of directors of the General Partner, or any duly
authorized committee thereof.

“Business” means Freescale’s businesses after the Closing Date, which consist of
three separate businesses: (a) transportation and standard products group,
(b) networking and computing systems group, and (c) wireless and mobile
solutions group.

 

18



--------------------------------------------------------------------------------

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

“Carlyle Investors” shall mean, as of any date, Carlyle Partners IV Cayman, LP,
CPIV Coinvestment Cayman, LP, Carlyle Asia Partners II, LP, CAP II
Co-Investment, LP, CEP II Participations, S.a r.l. SICAR, Carlyle Japan
Partners, L.P., and CJP Co-Investment, L.P., and their respective Permitted
Transferees, in each case only if such Person then owns any Interests or owns,
directly or through such Person’s pro rata share of the Partnership’s ownership
in the Holdings, Shares.

“Change of Control” shall mean any transaction or series of related transactions
(whether by merger, consolidation or sale or transfer of Interests of the
Partnership or assets (including stock of its subsidiaries), or otherwise) as a
result of which a Person or group (within the meaning of Section 13(d)(3) of the
Exchange Act) that is not one of the Investors (or any Affiliate of such
Investor, or any officer, director, or employee of such Investor or its
Affiliates) obtains beneficial ownership, directly or indirectly, (i) of
Interests which represent more then 50% of the total voting power in the
Partnership or (ii) by lease, license, sale or otherwise, of all or
substantially all of the assets of the Partnership and its subsidiaries on a
consolidated basis.

“Class A Interests” shall mean Interests in the Partnership which are designated
“Class A”.

“Class B Interests” shall mean Interests in the Partnership, of any series,
which are designated “Class B”.

“Closing Date” shall mean December 1, 2006.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean the common shares, par value $0.01 per share, of
Holdings.

“Effective Time” shall mean the closing of the Initial Public Offering.

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Common Stock, such number of shares of Common Stock, and
(b) as to any outstanding Options, the maximum number of shares of Common Stock
for which or into which such Options may at the time be exercised, converted or
exchanged (or which will become exercisable, convertible or exchangeable on or
prior to, or by reason of, the transaction or circumstance in connection with
which the number of Equivalent Shares is to be determined).

“Escrow Agent” shall have the meaning set forth in Section 5.2.

“Exchange” shall have the meaning set forth in Section 3.3.1.

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
or any similar federal statute then in effect, and a reference to a particular
section thereof shall be deemed to include a reference to the comparable
section, if any, of any such similar federal statute.

 

19



--------------------------------------------------------------------------------

“Exchange Date” shall have the meaning set forth in Section 3.3.3.

“Exchange Request” shall have the meaning set forth in Section 3.3.1.

“Family Member” shall mean, with respect to any natural Person, (a) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(b) any spouse or former spouse of any of the foregoing, (c) any step-children
of any of the foregoing in (a) or (b), (d) any legal representative or estate of
any of the foregoing, or the ultimate beneficiaries of the estate of any of the
foregoing, if deceased, (e) any not-for-profit corporation or private charitable
foundation and (f) any trust or other bona fide estate-planning vehicle the only
beneficiaries of which are any of the foregoing Persons described in clauses
(a) through (e) above.

“Freescale” shall have the meaning set forth in the Recitals.

“General Partner” shall mean Freescale Holdings GP, Ltd. and its successors and
assigns.

“Governmental Authority” means any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(ii) federal, state, local, municipal, foreign or other government; or
(iii) governmental or quasi governmental authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or entity and any court or other tribunal).

“GP Shareholders’ Agreement” shall mean the Amended and Restated Shareholders’
Agreement of even date herewith among the General Partner and the shareholders
of the General Partner listed therein.

“Holdings” shall have the meaning set forth in the Preamble.

“Holdings Shareholders’ Agreement” shall mean the Shareholders’ Agreement of
even date herewith among Holdings, the Partnership and the other parties
thereto.

“Information” shall mean the books and records of Holdings or any of its direct
or indirect subsidiaries and information relating to their respective
properties, operations, financial condition and affairs.

“Initial Public Offering” shall mean the underwritten Public Offering of
Holdings registered on Form S-1 (or any successor form under the Securities Act
and the rules promulgated thereunder, as amended from time to time).

“Interests” shall mean all interests of the Partnership held by an Interest
Holder, whenever issued, including all Profits Interests and Management
Interests.

 

20



--------------------------------------------------------------------------------

“Interest Holder” shall mean, collectively together with the Investors and the
Managers, such other Persons, if any, that from time to time become party hereto
as transferees of Interests pursuant to Section 2.2 in accordance with the terms
hereof.

“Investors” shall mean, collectively, the Principal Investors and the Other
Investors.

“Investor Interests” shall mean any Interests held by an Investor or their
Permitted Transferees.

“Lapse Date” shall mean the fifth anniversary of the Closing Date.

“Law” means any applicable constitutional provision, statute, act, code
(including the United States Internal Revenue Code of 1986, as amended from time
to time), law, regulation, rule, ordinance, order, decree, ruling, proclamation,
resolution, judgment, decision, declaration, or interpretative or advisory
opinion or letter of a Governmental Authority and shall include, for the
avoidance of any doubt, the Companies Law (2004 Revision) of the Cayman Islands
and the Bermuda Companies Act 1981, and any successor statute of either of the
foregoing, as each is amended from time to time.

“Limited Partners” shall mean the Persons that are party to the Partnership
Agreement that own Class A Interests and/or Class B Interests.

“Majority Blackstone Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Interests held by the Blackstone Investors.

“Majority Carlyle Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Interests held by the Carlyle Investors.

“Majority in Interest” shall mean with respect to a group of Securities of a
specific type, a majority in number of such Securities.

“Majority Permira Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Interests held by the Permira Investors.

“Majority TPG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Interests held by the TPG Investors.

“Management Equity Award Agreement” shall have the meaning set forth in the
Partnership Agreement.

“Management Interests” shall mean all (i) Class A Interests held by Managers and
(ii) Class B Interests.

“Management Representative” shall mean (a) Richard Beyer until such time as he
is no longer the Chief Executive Officer of Holdings, (b) such successor person
who is approved from time to time as the Management Representative in accordance
with this Agreement, or (c) at any time when there is no Management
Representative identified in accordance with the foregoing provisions, the Chief
Executive Officer of Holdings.

 

21



--------------------------------------------------------------------------------

Successor Management Representatives may be approved in writing by a Majority in
Interest of the Management Interests then held by Managers, excluding, for the
purposes of such calculation, the existing Management Representative, provided
that such approval must occur no earlier than ten (10) business days after
notice proposing a successor Management Representative is given to all such
Managers, which notice may be sent only at the direction of (x) the current
Management Representative, (y) the holders of at least 15% in interest of the
Management Interests held by Managers or (z) the board of directors of Holdings.

“Management Securities” shall mean all Management Interests and Shares held by a
Manager. Any Management Securities that are Transferred by the holder thereof to
such holder’s Permitted Transferees shall remain Management Securities in the
hands of such Permitted Transferee.

“Managers” shall mean, collectively, each Person listed as a Manager on Schedule
I hereto and such other Persons, if any, that from time to time become party
hereto as a Manager.

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Common Stock of Holdings, other than any such option held by
the Partnership, Holdings or any direct or indirect subsidiary thereof, or any
right to purchase Common Stock pursuant to this Agreement.

“Other Investors” shall mean each Person that is not a Principal Investor or a
Manager, collectively with their Permitted Transferees.

“Participating Seller” shall have the meaning set forth in Sections 3.1.2.

“Partner” shall mean the General Partner or any of the Limited Partners and
“Partners” means the General Partner and all of the Limited Partners.

“Partnership” shall have the meaning set forth in the Preamble.

“Partnership Agreement” shall mean the Amended and Restated Agreement of
Exempted Limited Partnership of the Partnership, among the General Partner and
the Limited Partners listed therein, as amended from time to time.

“Pending Underwritten Offering” means, with respect to any Withdrawing Holder or
Manager withdrawing from this Agreement pursuant to Section 7.3, any
underwritten Public Offering for which a registration statement relating thereto
is or has been filed with the Commission either prior to, or not later than the
sixtieth day after, the effectiveness of such Withdrawing Holder’s withdrawal
from this Agreement.

“Permira Investors” shall mean, as of any date, Permira IV L.P.2, Permira
Investments Limited, P4 Co-Investment L.P. and P4 Sub L.P.1, Uberior
Co-Investments Limited, European Strategic Partners, European Strategic Partners
Scottish B, European Strategic Partners Scottish C, European Strategic Partners
1-LP, ESP Co-investment Limited Partnership, ESP II Conduit LP, ESP 2004 Conduit
LP, ESP 2006 Conduit LP, ESP Tidal

 

22



--------------------------------------------------------------------------------

Reach LP, Edcastle Limited Partnership, North American Strategic Partners, L.P.,
Rose Nominees Limited a/c 21425, A.S.F. Co-Investment Partners III, L.P.,
Wilshire U.S. Private Markets Fund VII, L.P., Wilshire Private Markets Short
Duration Fund I, L.P. and Partners Group Access III, L.P., Inc., and their
respective Permitted Transferees, in each case only if such Person then owns any
Interests or owns, directly or through such Person’s pro rata share of the
Partnership’s ownership in the Holdings, Shares.

“Permitted Transferee” shall mean, in respect of (a) any Investor, (i) any
Affiliate of such Investor or (ii) any successor entity or with respect to an
Investor organized as a trust, any successor trustee or co-trustee of such
trust, (b) any Manager, any Investors or their respective affiliates and any
Family Member of such Manager and (c) any holder of Interests who is a natural
person, (i) upon the death of such natural person, such person’s estate,
executors, administrators, personal representatives, heirs, legatees or
distributees in each case acquiring the Interests in question pursuant to the
will or other instrument taking effect at death of such holder or by applicable
laws of descent an distribution and (ii) any Person acquiring such Interests
pursuant to a qualified domestic relations order, in each case described in
clauses (a) through (c), only to the extent such transferee agrees to be bound
by the terms of this Agreement in accordance with Section 2.2 (it being
understood that any Transfer not meeting the foregoing conditions but purporting
to rely on Section 2.1.1 shall be null and void). In addition, any Interest
Holder shall be a Permitted Transferee of the Permitted Transferees of itself
and any member of a Principal Investor Group shall be a Permitted Transferee of
any other member of such Principal Investor Group.

“Per Security Percentage Interest” shall be the direct or indirect percentage
equity ownership interest in Holdings represented by Class A Interests, Class B
Interests, shares of Common Stock of Holdings and Options, calculated on a per
Security basis. The calculation of the Per Security Percentage Interests will
assume (i) the exercise of all vested Options, (ii) that all vested Class B
Interests have a percentage ownership interest in Holdings that would result
from a hypothetical dissolution and winding up of the Partnership pursuant to
Section 14(c) of the Partnership Agreement and (iii) the exercise of the
Warrant.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Principal Investor” shall mean each of the Blackstone Investors, the Carlyle
Investors, the Permira Investors and the TPG Investors, and collectively
referred to as the “Principal Investors”.

“Principal Investor Group” shall mean any one of (a) the Blackstone Investors,
collectively, (b) the Carlyle Investors, collectively, (c) the Permira
Investors, collectively, and (d) the TPG Investors, collectively. Where this
Agreement provides for the vote,

 

23



--------------------------------------------------------------------------------

consent or approval of any Principal Investor Group, such vote, consent or
approval shall be determined by the Majority Blackstone Investors, the Majority
Carlyle Investors, the Majority Permira Investors, or the Majority TPG
Investors, as the case may be, except as otherwise specifically set forth
herein.

“Prior Agreement” shall have the meaning set forth in the Preamble.

“Profits Interests” shall mean profits interests in the Partnership, including
Class B Interests.

“Pro Rata Portion” shall mean:

 

  (a) for purposes of Section 3.1.4, with respect to each Tag Along Seller, a
number of Securities with an aggregate Per Security Percentage Interest equal to
the aggregate Per Security Percentage Interest of the Securities that the
Prospective Buyer is willing to purchase in the proposed Sale, multiplied by a
fraction, the numerator of which is the aggregate Per Security Percentage
Interest of the aggregate number of Tag Eligible Securities held by such Tag
Along Seller and the denominator of which is the aggregate Per Security
Percentage Interest of the aggregate number of Tag Eligible Securities held by
all Tag Along Sellers; and

 

  (b) for purposes of Section 3.1.6, with respect to each Management Tag Seller,
a number of Shares equal to the aggregate number of Shares that the Prospective
Buyer is willing to purchase in the proposed Sale, multiplied by a fraction, the
numerator of which is the aggregate number of Shares that are Tag Eligible
Securities held by such Management Tag Seller and the denominator of which is
the aggregate number of Shares that are Tag Eligible Securities held by all
Management Tag Sellers.

“Prospective Buyer” shall mean any Person, including the Partnership or any of
its subsidiaries or any other Interest Holder, proposing to purchase or
otherwise acquire Interests from a Prospective Selling Security Holder.

“Prospective Selling Security Holder” shall mean:

 

  (c) for purposes of Sections 3.1.1 through 3.1.5 inclusive, any Interest
Holder that proposes to Transfer any Interests (other than Management
Interests), to any Prospective Buyer; and

 

  (d) for purposes of Section 3.1.6, the Partnership.

“Public Offering” shall mean a public offering and sale of equity securities for
cash pursuant to an effective registration statement under the Securities Act
and the rules promulgated thereunder, as amended from time to time.

“Purchased Securities” shall mean (a) all Securities held by a Manager that were
purchased (including all Securities acquired with property) by the original
holder thereof (including those Shares purchased pursuant to the exercise of an
Option) and (b) all Securities held by a Manager that are designated as
Purchased Securities by the General Partner.

 

24



--------------------------------------------------------------------------------

“Qualified Institutional Investors” shall mean (a) the Blackstone Investors;
(b) the Carlyle Investors, (c) the Permira Investors; (d) the TPG Investors; and
(e) the respective Affiliates of the foregoing Persons.

“Registration Rights Agreement” shall mean the Amended and Restated Registration
Rights Agreement among the Partnership, Holdings and Freescale and certain
holders of Securities of the Partnership, as amended from time to time.

“Representatives” shall mean such Person’s respective directors, managers,
officers, partners, members, principals, employees, professional advisers and
agents.

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.

“Securities” shall mean the Interests and the Shares.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended, or any
similar federal statute then in effect, and a reference to a particular section
thereof shall be deemed to include a reference to the comparable section, if
any, of any such similar federal statute.

“Shares” shall mean (a) all shares of Common Stock held by a Stockholder,
whenever issued, including all shares of Common Stock issued upon the exercise,
conversion or exchange of any Options, and (b) all Options held by a Stockholder
(treating such Options as a number of Shares equal to the number of Equivalent
Shares represented by such Options for all purposes of this Agreement except as
otherwise specifically set forth herein).

“Specified Amendment” shall mean any Amendment affecting (a) the second or third
sentence of Section 7.2(a), or (b) any defined term in this Agreement to the
extent used in any of the foregoing provisions as such term applies to such
provisions.

“Stockholders” shall mean, collectively, each Person that holds Shares (other
than the Partnership), and such other Persons, if any, that from time to time
become party hereto as transferees of Shares pursuant to Section 2.2 in
accordance with the terms hereof.

“Tag Along Holder” shall have the meaning set forth in Section 3.1.1.

“Tag Along Notice” shall have the meaning set forth in Section 3.1.1.

“Tag Along Offer” shall have the meaning set forth in Section 3.1.2.

 

25



--------------------------------------------------------------------------------

“Tag Along Sale Percentage” shall be the fraction expressed as a percentage
determined by dividing (x) the aggregate Per Security Percentage Interests
applicable to the type and number of the Securities proposed to be Sold by a
Prospective Selling Security Holder pursuant to Section 3.1 by (y) the aggregate
Per Security Percentage Interests applicable to the total number of Tag Eligible
Securities held by the Prospective Selling Security Holder.

“Tag Along Sellers” shall have the meaning set forth in Section 3.1.2.

“Tag Eligible Securities” shall mean (a) Management Securities or (b) for
purposes of Section 3.1.6, all Shares held by the Partnership. For clauses
(a) and (b), only Management Securities that will be Vested Securities as of the
proposed Transfer date specified in the Tag Along Notice, if so specified, and
otherwise the anticipated Transfer date as reasonably determined in good faith
by the Prospective Selling Security Holder, shall be considered “Tag Eligible
Securities”; provided that if the actual Transfer date has not occurred as of
the proposed or anticipated Transfer date, any Management Securities that have
become Vested Securities in the period between such proposed or anticipated
Transfer date and the actual Transfer date shall be considered “Tag Eligible
Securities” and the Tag Along Sale Percentages shall be recomputed accordingly.
For purposes of Section 2.1.2(b), only Management Securities that will be Vested
Securities as of the initial filing of the registration statement relating to a
particular Public Offering shall be considered “Tag Eligible Securities”.

“TPG Investors” shall mean, as of any date, TPG Partners IV — AIV, L.P., TPG
Partners V — AIV, L.P., TPG FOF V-A, L.P. and TPG FOF V-B, L.P., and their
respective Permitted Transferees, in each case only if such Person then owns any
Interests or owns, directly or through such Person’s pro rata share of the
Partnership’s ownership in the Holdings, Shares.

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Securities to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise. For the avoidance of doubt, it shall constitute a
“Transfer” subject to the restrictions on Transfer contained or referenced in
Section 2, (a) if a transferee is not an individual, a trust or an estate, and
the transferor or an Affiliate thereof ceases to control such transferee (in
which case, to the extent such transferee then holds assets in addition to
Securities, the determination of the purchase price deemed to have been paid for
the Securities held by such transferee in such deemed Transfer for purposes of
the provisions of Sections 2 and 3 shall be made by Holdings in good faith) or
(b) with respect to a holder of Securities which was formed for the purpose of
holding Securities, there is a Transfer of the equity interests of such holder
other than to a Permitted Transferee of such holder or of the party transferring
the equity of such holder.

“U.S. Holdco” shall have the meaning set forth in the Preamble.

 

26



--------------------------------------------------------------------------------

“Vested Interests” shall mean, with respect to a Manager at any time, the
Interests, other than any Purchased Securities, held by such Manager which are
not subject to vesting requirements at such time.

“Vested Securities” shall mean, with respect to a Manager at any time, the
Management Securities, other than any Purchased Securities, held by such Manager
which are not subject to vesting requirements at such time. For the avoidance of
doubt, any Management Securities acquired upon the exercise, conversion or
exchange of options for shares of common stock of Freescale for Interests or
Shares shall constitute “Vested Securities”.

“Warrant” shall mean that warrant agreement between the Partnership and
Holdings, dated as of December 1, 2006.

“Withdrawing Holders” shall have the meaning set forth in Section 7.3.

“Withdrawn Securities” shall have the meaning set forth in Section 7.3.

 

9. CORPORATE OPPORTUNITIES.

 

9.1 Corporate Opportunities. Each Other Investor shall have the right to, and
shall have no duty not to, engage in the same or similar business activities or
lines of business as Freescale, including those deemed to be competing with
Freescale. In the event that an Other Investor (or any of its Affiliates)
acquires knowledge of a potential transaction or matter that may be a corporate
opportunity for the Partnership, Freescale and such Other Investor (or any of
its Affiliates), the Other Investor shall have no duty (contractual or
otherwise) to communicate or present such corporate opportunity to the
Partnership or Freescale and shall not be liable for breach of any duty
(contractual or otherwise) by reason of the fact that the Other Investor (or any
of its Affiliates) directly or indirectly pursues or acquires such opportunity
for itself, directs such opportunity to another person, or does not present such
opportunity to the Partnership or Freescale. Notwithstanding the foregoing, to
the extent that the Other Investor acquires knowledge of a potential transaction
or matter that may be a corporate opportunity for the Partnership, Freescale and
such Other Investor (or any of its affiliates), as a result of the Other
Investor’s capacity as an equity holder of the Partnership or through the Other
Investor’s non-voting observer to the Board or as an officer of Freescale, then
the Other Investor will present such opportunity to Freescale and may not pursue
such opportunity for itself, or direct such opportunity to another person,
unless the Partnership and Freescale have first declined to pursue such
opportunity.

 

10. MISCELLANEOUS.

 

10.1 Authority; Effect. Each party hereto represents and warrants to and agrees
with each other party that (a) the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound and
(b) this Agreement constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms,

 

27



--------------------------------------------------------------------------------

 

except to the extent that the enforcement of the rights and remedies created
hereby is subject to (i) bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting the rights and remedies of creditors
generally and (ii) general principles of equity. This Agreement does not, and
shall not be construed to, give rise to the creation of a partnership among any
of the parties hereto, or to constitute any of such parties members of a joint
venture or other association.

 

10.2 Notices. Any notices and other communications required or permitted in this
Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile or e-mail (if provided and the recipient acknowledges
receipt thereof by reply e-mail or otherwise), or (c) sent by overnight courier,
in each case, addressed as follows:

If to the Partnership, Holdings, Bermuda II, Bermuda III, Bermuda IV, U.S.
Holdco or Freescale, to it:

c/o Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, TX 78735

Facsimile:

Attention:

E-mail:

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: (212) 735-2000

Attention:    Mark Smith    Allison Schneirov

E-mail: msmith@skadden.com

             aschneir@skadden.com

If to a Blackstone Investor or to the Blackstone Principal Investor Group, to
it:

c/o Blackstone Management Associates (Cayman) V L.P.

345 Park Avenue, 31st Floor

New York, NY 10154

Facsimile: (212) 583-5722

Attention:

E-mail:

 

28



--------------------------------------------------------------------------------

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Facsimile: (212) 735-2000

Attention:    Mark Smith    Allison Schneirov

E-mail: msmith@skadden.com

             aschneir@skadden.com

If to a Carlyle Investor or to the Carlyle Principal Investor Group, to it:

The Carlyle Group

101 South Tryon Street, 25th Floor

Charlotte, NC 28280

Facsimile: (704) 632-0299

Attention: Claudius E. Watts IV

E-mail: bud.watts@carlyle.com

with copies to:

Latham & Watkins LLP

555 Eleventh Street, N.W.

Tenth Floor

Washington, D.C. 20004

Facsimile: (202) 637-2201

Attention: Daniel T. Lennon

E-mail: Daniel.Lennon@lw.com

If to a Permira Investor or to the Permira Principal Investor Group, to it:

Trafalger Court

Les Banques

St. Peter Port

Guernsey

GY1 3OL

Channel Islands

Facsimile: +44 1481 745 078

Attention: Paul Guilbert

E-mail:

 

29



--------------------------------------------------------------------------------

with copies to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Facsimile: (212) 859-4000

Attention:    Robert Schwenkel, Esq.    Christopher Ewan, Esq.

E-mail: robert.schwenkel@friedfrank.com

             christopher.ewan@friedfrank.com

If to a TPG Investor or to the TPG Principal Investor Group, to it:

Texas Pacific Group

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Facsimile:

Attention:

E-mail:

with copies to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Facsimile: (212) 225-3999

Attention: Paul Shim

E-mail: pshim@cgsh.com

If to any Manager, to it:

c/o Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, Texas 78735

Facsimile: (512) 895-3982

Attention: Chief Executive Officer

with copies to:

Morgan Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Facsimile: (215) 963-5001

Attention: Robert Lichtenstein

E-mail: rlichtenstein@morganlewis.com

 

30



--------------------------------------------------------------------------------

If to any other Interest Holder or Stockholder, to it at the address set forth
in the records of the Partnership or Holdings.

Notice to the holder of record of any Securities shall be deemed to be notice to
the holder of such Securities for all purposes hereof.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile or e-mail (subject to the recipient
confirming receipt thereof in the case of e-mail) on a business day, or if not
delivered on a business day, on the first business day thereafter and (z) two
business days after being sent by overnight courier. Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.

 

10.3 Binding Effect, Etc. Except for restrictions on the Transfer of Securities
set forth in other written agreements, plans or documents, this Agreement, the
Partnership Agreement, the GP Shareholders’ Agreement, the Holdings
Shareholders’ Agreement and the Registration Rights Agreement constitute the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives,
successors and permitted assigns. Except as otherwise expressly provided herein,
no Interest Holder or Stockholder party hereto may assign any of its respective
rights or delegate any of its respective obligations under this Agreement
without the prior written consent of the other parties hereto, and any attempted
assignment or delegation in violation of the foregoing shall be null and void.

 

10.4 Descriptive Heading. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

 

10.5 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

 

10.6 Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

10.7 No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the parties hereto
may be corporations, partnerships, limited liability companies or trusts, each
party to this

 

31



--------------------------------------------------------------------------------

 

Agreement covenants, agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any current or future director, officer,
employee, general or limited partner, member, manager or trustee of any Interest
Holder, Stockholder or of any partner, member, manager, trustee, Affiliate or
assignee thereof, as such, whether by the enforcement of any assessment or by
any legal or equitable proceeding, or by virtue of any statute, regulation or
other applicable law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any current or future officer, agent or employee of any Interest
Holder, Stockholder or any current or future member of any Interest Holder or
Stockholder or any current or future director, officer, employee, partner,
member, manager or trustee of any Interest Holder or Stockholder or of any
Affiliate or assignee thereof, as such, for any obligation of any Interest
Holder or Stockholder under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.

 

10.8 Aggregation of Securities. All Securities held by an Interest Holder,
Stockholder and their respective Affiliates shall be aggregated together for
purposes of determining the availability of any rights under Section 3. Within
any Principal Investor Group, the Principal Investors who are members of such
Principal Investor Group may allocate the ability to exercise any rights under
this Agreement in any manner that such Principal Investor Group (by a Majority
in Interest of the Securities held by such Principal Investor Group) sees fit.

 

10.9 Confidentiality. Each Interest Holder and Stockholder agrees to hold in
strict confidence all Information furnished to it (collectively, “Confidential
Information”). Confidential Information shall not include any information that
(i) is or becomes generally available to the public other than as a result of an
unauthorized disclosure by an Interest Holder or Stockholder, (ii) is or becomes
available to an Interest Holder or Stockholder or any of their respective
Representatives on a non-confidential basis from a third party source (other
than any other Interest Holder or Stockholder or their respective
Representatives), which source, to the best knowledge of such Interest Holder or
Stockholder (after reasonable inquiry), is not bound by a duty of
confidentiality to Holdings in respect of such Confidential Information or
(iii) is independently developed by an Interest Holder or Stockholder. Subject
to applicable Law, each Interest Holder and Stockholder may disclose any
Confidential Information to its respective Representatives (a) to the extent
necessary or appropriate in connection with its investment in Holdings or for
evaluating and preparing disclosure pursuant to clause (b) below in the case of
professional advisers and agents and to any Affiliate, partner or member of such
Interest Holder or Stockholder in the ordinary course of business, provided that
each of such Representatives shall be bound by the provisions of this
Section 10.9 and shall, if requested by Holdings, sign an undertaking agreeing
to be bound by this Section 10.9 prior to receiving any Confidential
Information, (b) to the extent necessary for an Interest Holder or Stockholder
to enforce its rights under this Agreement, the other agreements entered into in
connection herewith or (c) as may otherwise be required by Law (including
reporting under securities Laws and governmental filings); provided that such
Interest Holder or Stockholder takes reasonable steps to minimize the extent of
any such required disclosure, including using

 

32



--------------------------------------------------------------------------------

 

reasonable best efforts to obtain a protective order in any legal proceeding,
and provide Holdings with notice describing the disclosure that was or is to be
made. If an Interest Holder or Stockholder or any of their respective
Representatives is required by Law or regulation or any legal or judicial
process to disclose any Confidential Information, or disclosure of Confidential
Information is requested by any (x) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(y) federal, state, local, municipal, foreign or other government; or
(z) governmental or quasi Governmental Authority of any nature (including any
governmental division, department, agency, commission, instrumentality,
official, organization, unit, body or entity and any court or other tribunal)
having authority over such Interest Holder or Stockholder, such Interest Holder
or Stockholder shall promptly notify Holding of such requirement so that Holding
may at its own expense oppose such requirement or seek a protective order and
request confidential treatment thereof. If such Interest Holder or Stockholder
or any of their respective Representatives is nonetheless required, or such a
request nonetheless remains outstanding, to disclose any such Confidential
Information, such Interest Holder or Stockholder or their respective
Representative may disclose such portion of such Confidential Information
without liability hereunder.

 

11. GOVERNING LAW.

 

11.1 Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

11.2 Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

 

11.3 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS

 

33



--------------------------------------------------------------------------------

 

AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 11.3 CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN ENTERING INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.3 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

11.4 Exercise of Rights and Remedies. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

[Signature pages follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

FREESCALE HOLDINGS L.P.  

By:

  Freescale Holdings GP, Ltd., its general partner   By:  

/s/ Richard Beyer

    Name: Richard Beyer     Title: Chairman FREESCALE SEMICONDUCTOR HOLDINGS I,
LTD.   By:  

/s/ David Stasse

    Name: David Stasse     Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS II,
LTD.   By:  

/s/ David Stasse

    Name: David Stasse     Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS
III, LTD.   By:  

/s/ David Stasse

    Name: David Stasse     Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS IV,
LTD.   By:  

/s/ David Stasse

    Name: David Stasse     Title: Treasurer



--------------------------------------------------------------------------------

FREESCALE SEMICONDUCTOR HOLDINGS
V, LTD.  

By:

 

/s/ David Stasse

    Name: David Stasse     Title: Treasurer FREESCALE SEMICONDUCTOR, INC.  

By:

 

/s/ David Stasse

    Name: David Stasse     Title: Vice President and Treasurer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V L.P.   By:   Blackstone Management
Associates (Cayman) V L.P., its general partner   By:   Blackstone LR Associates
(Cayman) V Ltd., its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director BLACKSTONE CAPITAL
PARTNERS (CAYMAN) V-A L.P.   By:   Blackstone Management Associates (Cayman) V
L.P., its general partner   By:   Blackstone LR Associates (Cayman) V Ltd., its
general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director BCP (CAYMAN) V-S L.P.  
By:   Blackstone Management Associates (Cayman) V L.P., its general partner  
By:   Blackstone LR Associates (Cayman) V Ltd., its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director

 



--------------------------------------------------------------------------------

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP (CAYMAN) V L.P.   By:   BCP V GP
L.L.C., its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Management Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP (CAYMAN) V-SMD L.P.   By:   Blackstone Family GP L.L.C.,
its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director BLACKSTONE PARTICIPATION
PARTNERSHIP (CAYMAN) V L.P.   By:   BCP V GP L.L.C., its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director



--------------------------------------------------------------------------------

BCP V CO-INVESTORS (CAYMAN) L.P.   By:   Blackstone Management Associates
(Cayman) V L.P., its general partner   By:   Blackstone LR Associates (Cayman) V
Ltd., its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director BLACKSTONE FIRESTONE
TRANSACTION PARTICIPATION PARTNERS (CAYMAN) L.P.   By:   Blackstone Management
Associates (Cayman) V L.P., its general partner   By:   Blackstone LR Associates
(Cayman) V Ltd., its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director BLACKSTONE FIRESTONE
PRINCIPAL TRANSACTION PARTNERS (CAYMAN) L.P.   By:   Blackstone Management
Associates (Cayman) V L.P., its general partner   By:   Blackstone LR Associates
(Cayman) V Ltd., its general partner   By:  

/s/ Chinh Chu

    Name: Chinh Chu     Title: Senior Managing Director

 



--------------------------------------------------------------------------------

CARLYLE PARTNERS IV CAYMAN, L.P.   By:   TC Group IV Cayman, L.P., its general
partner   By:   CP IV GP, Ltd., its general partner   By:  

/s/ Daniel A. D’Aniello

    Name: Daniel A. D’Aniello     Title: Director CPIV COINVESTMENT CAYMAN, L.P.
  By:   TC Group IV Cayman, L.P., its general partner   By:   CP IV GP, Ltd.,
its general partner   By:  

/s/ Daniel A. D’Aniello

    Name: Daniel A. D’Aniello     Title: Director CARLYLE ASIA PARTNERS II, L.P.
  By:   CAP II General Partner, L.P., its general partner   By:   CAP II, Ltd.,
its general partner   By:  

/s/ Daniel A. D’Aniello

    Name: Daniel A. D’Aniello     Title: Director CAP II CO-INVESTMENT, L.P.  
By:   CAP II General Partner, L.P., its general partner   By:   CAP II, Ltd.,
its general partner   By:  

/s/ Daniel A. D’Aniello

    Name: Daniel A. D’Aniello     Title: Director

 



--------------------------------------------------------------------------------

CEP II PARTICIPATIONS S.A.R.L SICAR   By:  

/s/ David B. Pearson

    Name: David B. Pearson     Title: Director   By:  

/s/ Christopher Finn

    Name: Christopher Finn     Title: Director CARLYLE JAPAN PARTNERS, L.P.  
By:   CJP General Partner, L.P., its general partner   By:   Carlyle Japan Ltd.,
its general partner   By:  

/s/ Daniel A. D’Aniello

    Name: Daniel A. D’Aniello     Title: Director CJP CO-INVESTMENT, L.P.   By:
  CJP General Partner, L.P., its general partner   By:   Carlyle Japan Ltd., its
general partner   By:  

/s/ Daniel A. D’Aniello

    Name: Daniel A. D’Aniello     Title: Director

 



--------------------------------------------------------------------------------

P4 SUB L.P.1   By:   Permira IV Managers L.P., its manager   By:   Permira IV
Managers Limited, its general partner   By:  

/s/ Kees Jager

    Name: Kees Jager     Title: As Alternate Director to Vic Holmes PERMIRA IV
L.P.2   By:   Permira IV Managers L.P., its manager   By:   Permira IV Managers
Limited, its general partner   By:  

/s/ Kees Jager

    Name: Kees Jager     Title: As Alternate Director to Vic Holmes PERMIRA
INVESTMENTS LIMITED   By:   Permira Nominees Limited, as nominee   By:  

/s/ Kees Jager

    Name: Kees Jager     Title: As Alternate Director to Vic Holmes P4
CO-INVESTMENT L.P.   By:   Permira IV G.P. L.P., its manager   By:   Permira IV
GP Limited, its general partner   By:  

/s/ Kees Jager

    Name: Kees Jager     Title: As Alternate Director to Vic Holmes

 



--------------------------------------------------------------------------------

TPG PARTNERS IV — AIV, L.P.   By:   TPG GenPar IV-AIV, L.P., its general partner
  By:   TPG GenPar IV-AIV Advisors, Inc., its general partner   By:  

/s/ Ronald Cami

    Name: Ronald Cami     Title: Vice President TPG PARTNERS V — AIV, L.P.   By:
  TPG GenPar V-AIV, L.P., its general partner   By:   TPG Advisors V-AIV, Inc.,
its general partner   By:  

/s/ Ronald Cami

    Name: Ronald Cami     Title: Vice President TPG FOF V-A, L.P.   By:   TPG
GenPar V, L.P., its general partner   By:   TPG GenPar V Advisors, LLC, its
general partner   By:  

/s/ Ronald Cami

    Name: Ronald Cami     Title: Vice President TPG FOF V-B, L.P.   By:   TPG
GenPar V, L.P., its general partner   By:   TPG GenPar V Advisors, LLC, its
general partner   By:  

/s/ Ronald Cami

    Name: Ronald Cami     Title: Vice President

 



--------------------------------------------------------------------------------

THE OTHER INVESTORS:

 

WILSHIRE PRIVATE MARKETS SHORT DURATION FUND I L.P.   By:   Permira Advisers
LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory WILSHIRE US PRIVATE
MARKETS FUND VII L.P.   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory UBERIOR CO-INVESTMENTS
LIMITED   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory PARTNERS GROUP ACCESS
III L.P.   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory



--------------------------------------------------------------------------------

ASF CO-INVESTMENT PARTNERS III L.P.   By:   Permira Advisers LLC, as
Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory EUROPEAN STRATEGIC
PARTNERS   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory EUROPEAN STRATEGIC
PARTNERS SCOTTISH B   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory EUROPEAN STRATEGIC
PARTNERS SCOTTISH C   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory



--------------------------------------------------------------------------------

EUROPEAN STRATEGIC PARTNERS 1-LP   By:   Permira Advisers LLC, as
Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory ESP CO-INVESTMENT
LIMITED PARTNERSHIP   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory ESP II CONDUIT LP   By:
  Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory ESP 2004 CONDUIT LP  
By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory ESP 2006 CONDUIT LP  
By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory



--------------------------------------------------------------------------------

ESP TIDAL REACH LP

  By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory EDCASTLE LIMITED
PARTNERSHIP   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory NORTH AMERICAN STRATEGIC
PARTNERS LP   By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory



--------------------------------------------------------------------------------

ROSE NOMINEES LIMITED

  By:   Permira Advisers LLC, as Attorney-in-Fact   By:  

/s/ Thomas Lister

    Name: Thomas Lister     Title: Authorized Signatory



--------------------------------------------------------------------------------

THE MANAGEMENT REPRESENTATIVE:

 

RICHARD BEYER /s/ Richard Beyer



--------------------------------------------------------------------------------

SCHEDULE I

 

     Number of
Class A
Interests      Number of
Class B
Interests      Shares
Subject to
Options      Date of
Contribution /
Grant  

Blackstone Capital Partners (Cayman) V L.P.

     424,088.17               December 1, 2006   

Blackstone Capital Partners (Cayman) V-A L.P.

     392,632.86               December 1, 2006   

BCP (Cayman) V-S L.P.

     336,297.30               December 1, 2006   

Blackstone Family Investment Partnership (Cayman) V L.P.

     40,061.25               December 1, 2006   

Blackstone Family Investment Partnership (Cayman) V-A L.P.

     4,110.38               December 1, 2006   

Blackstone Participation Partnership (Cayman) V L.P.

     2,809.04               December 1, 2006   

BCP V Co-Investors (Cayman) L.P.

     807,555.52               December 1, 2006   

Blackstone Firestone Principal Transaction Partners (Cayman) L.P.

     750,000.00               December 1, 2006   

Blackstone Firestone Transaction Participation Partners (Cayman) L.P.

     637,500.00               December 1, 2006   

Carlyle Partners IV Cayman, LP

     754,526.16               December 1, 2006   

CPIV Coinvestment Cayman, LP

     30,472.84               December 1, 2006   

Carlyle Asia Partners II, LP

     121,585.87               December 1, 2006   

CAP II Co-Investment, LP

     3,414.13               December 1, 2006   

CEP II Participations, S.a r.l. SICAR

     150,000.00               December 1, 2006   

Carlyle Japan Partners, L.P.

     61,494.00               December 1, 2006   

CJP Co-Investment, LP

     3,506.00               December 1, 2006   

P4 Sub L.P.1

     218,670.31               December 1, 2006   

Permira IV L.P. 2

     883,487.97               December 1, 2006   

Permira Investments Limited

     17,790.31               December 1, 2006   

P4 Co-Investment L.P.

     5,050.41               December 1, 2006   

TPG Partners IV—AIV, L.P.

     300,000.00               December 1, 2006   

TPG Partners V—AIV, L.P.

     696,706.00               December 1, 2006   

TPG FOF V-A, L.P

     1,823.00            

TPG FOF V-B, L.P.

     1,470.00            

 

50



--------------------------------------------------------------------------------

     Number of
Class A
Interests      Number of
Class B
Interests      Shares
Subject to
Options      Date of
Contribution /
Grant  

Harbourvest Partners VIII-Buyout Fund, L.P.

     10,000.00               December 1, 2006   

Harbourvest Partners 2004 Direct Fund, L.P.

     10,000.00               December 1, 2006   

Hamilton Lane Co-Investment Fund L.P.

     25,000.00               December 1, 2006   

Performance Direct Investments II, L.P.

     13,157.50               December 1, 2006   

Wilshire Private Markets Short Duration Fund I, L.P.

     4,500.00               December 1, 2006   

Wilshire US Private Markets Fund VII, L.P.

     4,500.00               December 1, 2006   

Uberior Co-Investments Limited

     75,000.00               December 1, 2006   

Partners Group Access III, L.P.

     50,000.00               December 1, 2006   

A.S.F. Co-Investment Partners III, L.P.

     15,000.00               December 1, 2006   

European Strategic Partners

     13,062.45               December 1, 2006   

European Strategic Partners Scottish B

     1,536.05               December 1, 2006   

European Strategic Partners Scottish C

     1,330.56               December 1, 2006   

European Strategic Partners 1-LP

     3,117.73               December 1, 2006   

ESP Co-Investment Limited Partnership

     53.21               December 1, 2006   

ESP II Conduit LP

     18,400.00               December 1, 2006   

ESP 2004 Conduit LP

     17,200.00               December 1, 2006   

ESP 2006 Conduit LP

     10,800.00               December 1, 2006   

ESP Tidal Reach LP

     5,100.00               December 1, 2006   

Edcastle Limited Partnership

     11,400.00               December 1, 2006   

North American Strategic Partners, LP

     6,250.00               December 1, 2006   

Rose Nominees Limited a/c 21425

     1,500.00               December 1, 2006   

GGC Investments II BVI, LP

     71,077.97               December 1, 2006   

GGC Investments II-A Adjunct BVI, LP

     19,441.80               December 1, 2006   

 

51



--------------------------------------------------------------------------------

     Number of
Class A
Interests      Number of
Class B
Interests      Shares
Subject to
Options      Date of
Contribution /
Grant  

GGC Investment Fund II (AI), LP

     1,772.53               December 1, 2006   

GGC Investment Fund II-A (AI), LP

     484.84               December 1, 2006   

GGC Associates II-QP, LLC

     2,101.10               December 1, 2006   

GGC Associates II-AI, LLC

     33.22               December 1, 2006   

CCG AV, LLC-series C

     3,388.54               December 1, 2006   

CCG AV, LLC-series A

     1,000.00               December 1, 2006   

CCG AV, LLC-series I

     700.00               December 1, 2006   

Battery Ventures VII, L.P.

     24,530.00               December 1, 2006   

Battery Investment Partners VII, LLC

     470.00               December 1, 2006   

Freescale Holdings MLP, Ltd.

     4.00               December 22, 2007   

MANAGERS

           

William Bradford

     164.08               December 1, 2006   

Alan Campbell

     741.68            550,234.28         December 1, 2006   

Richard Chambers

     22.72            62,336.00         December 1, 2006   

Sandeep Chennakeshu

     500.00         15,237.39            December 1, 2006   

Sam Coursen

     110.32            405,323.44         December 1, 2006   

Paul Grimme

        5,714.00         279,600.00         December 1, 2006   

Gregory Heinlein

     186.40            347,397.14         December 1, 2006   

Denis Griot

        4,571.22            December 1, 2006   

Karl J Johnson

     328.00            245,615.44         December 1, 2006   

Michel Mayer

        80,544.23            December 1, 2006   

Jan Money

        1,524.00         103,651.44         December 1, 2006   

Jignasha Patel

     50.76            62,336.00         December 1, 2006   

Alex Pepe

           180,605.72         December 1, 2006   

David Perkins

        6,178.45         552,925.70         December 1, 2006   

Sumit Sadana

        7,619.00         243,908.58         December 1, 2006   

Saied Tehrani

     160.00            185,957.42         December 1, 2006   

Suresh Venkatesan

     95.00            167,262.58         December 1, 2006   

 

52



--------------------------------------------------------------------------------

     Number of
Class A
Interests      Number of
Class B
Interests      Shares
Subject to
Options      Date of
Contribution /
Grant  

Tsuneo Takahashi

              December 1, 2006   

John Torres

        7,618.70         98,651.42         December 1, 2006   

Kurt Twining

        3,331.00         120,411.44         December 1, 2006   

Joseph Tin Chong Yiu

     200.00         2,459.00         40,674.28         December 1, 2006   

Chekib Akrout

           207,792.00         December 1, 2006   

Berardino Baratta

           57,142.00         December 1, 2006   

Gregory E Bartlett

           425,071.44         December 1, 2006   

Babak Bastani

           57,142.00         December 1, 2006   

Jacqueline Bergen

           117,476.28         December 1, 2006   

Denis Blanc

           33,246.00         December 1, 2006   

Richard Bosshardt

           51,948.00         December 1, 2006   

Ronald Boyd

           62,336.00         December 1, 2006   

Klaus Buehring

           259,740.00         December 1, 2006   

Thierry Cammal

           36,362.00         December 1, 2006   

Jeffrey Capra

           20,778.00         December 1, 2006   

Raymond Cornyn

           117,764.58         December 1, 2006   

Sandra Cox

           62,336.00         December 1, 2006   

Daniel R Cronin

           276,706.86         December 1, 2006   

Samantha Crosby

           62,336.00         December 1, 2006   

Subramanyan Dakshinamoorthy

           233,894.86         December 1, 2006   

Thomas Deitrich

           363,636.00         December 1, 2006   

Dino DiBernardo

           88,310.00         December 1, 2006   

Ron Dickinson

           61,135.14         December 1, 2006   

John Diehl

           31,168.00         December 1, 2006   

Steven Erickson

           41,558.00         December 1, 2006   

Guruswamy Ganesh

           118,181.72         December 1, 2006   

William Gilmour

           62,336.00         December 1, 2006   

Frederick Glasgow

           129,998.86         December 1, 2006   

Paul Gray

           62,336.00         December 1, 2006   

Carlos M Gutierrez

           151,957.72         December 1, 2006   

Frederic Haine

           46,752.00         December 1, 2006   

Ishrat Hakim

           102,459.14         December 1, 2006   

Andrea Handy

           41,558.00         December 1, 2006   

 

53



--------------------------------------------------------------------------------

     Number of
Class A
Interests      Number of
Class B
Interests      Shares
Subject to
Options      Date of
Contribution /
Grant  

Kenneth Hansen

           103,896.00         December 1, 2006   

Karen Harrell

           68,050.28         December 1, 2006   

Mitchell Haws

           51,948.00         December 1, 2006   

Ross Hirschi

           41,558.00         December 1, 2006   

Tay Leung Ho

           67,155.14         December 1, 2006   

Yui Kaye Ho

           36,362.57         December 1, 2006   

John Holmes

           148,100.58         December 1, 2006   

Tsuneji Inami

           75,758.86         December 1, 2006   

Michael Jedrzejewski

           57,142.00         December 1, 2006   

Chris Kanning

           31,168.00         December 1, 2006   

Kaivan Karimi

           83,116.00         December 1, 2006   

Israel Kashat

           77,922.00         December 1, 2006   

Keivan Keshvari

           62,336.00         December 1, 2006   

Demetre Kondylis

           77,922.00         December 1, 2006   

Neil Krohn

           51,948.00         December 1, 2006   

Franck Lamy

           62,336.00         December 1, 2006   

William Ledbetter

           31,168.00         December 1, 2006   

Tony Lim

           108,050.28         December 1, 2006   

Thomas K Linton

           220,778.28         December 1, 2006   

Gary Lloyd

           65,662.00         December 1, 2006   

Scott Logeman

           62,336.00         December 1, 2006   

Louis Lutostanski

           228,570.00         December 1, 2006   

Christopher Magnella

           62,336.00         December 1, 2006   

Satoru Matsumoto

           359,534.28         December 1, 2006   

Kevin Mc Greevy

           20,778.00         December 1, 2006   

Michael McCourt

           259,740.00         December 1, 2006   

Samuel McCoy

           36,362.00         December 1, 2006   

Roy McFarland

           62,336.00         December 1, 2006   

James McHugh

           36,362.00         December 1, 2006   

Lynelle McKay

           415,584.00         December 1, 2006   

William McKean

           155,844.00         December 1, 2006   

Renee Mitchell

           62,336.00         December 1, 2006   

Gulzar Mohd Ali

           249,350.00         December 1, 2006   

 

54



--------------------------------------------------------------------------------

     Number of
Class A
Interests      Number of
Class B
Interests      Shares
Subject to
Options      Date of
Contribution /
Grant  

Andrew Morton

           187,012.00         December 1, 2006   

Mark Mouritsen

           80,583.42         December 1, 2006   

Arman Naghavi

           259,740.00         December 1, 2006   

Ranjit Nair

           112,207.72         December 1, 2006   

Changhae Park

           128,998.84         December 1, 2006   

Larry Parsons

           131,301.72         December 1, 2006   

John Pence

           77,922.00         December 1, 2006   

David Perkins

              December 1, 2006   

Dac Pham

           88,310.00         December 1, 2006   

Laurie Pulatie Hahn

           51,948.00         December 1, 2006   

Joseph Pumo

           41,558.00         December 1, 2006   

Anand Ramamoorthy

           31,168.00         December 1, 2006   

Karen Rapp

           83,116.00         December 1, 2006   

Paul Reidy

           207,792.00         December 1, 2006   

Brett Rodgers

           62,336.00         December 1, 2006   

Jane Roney

           77,922.00         December 1, 2006   

Karen Roscher

           207,792.00         December 1, 2006   

Danielle Royston

           67,532.00         December 1, 2006   

Clayton Salch

           103,896.00         December 1, 2006   

Connie Schroeder

           67,532.00         December 1, 2006   

Peter Schulmeyer

           81,764.58         December 1, 2006   

Ronen Shtayer

           62,336.00         December 1, 2006   

Alasdair Smith

           46,752.00         December 1, 2006   

Chong Beng Soon

           41,558.00         December 1, 2006   

Kevin Speirits

           289,105.72         December 1, 2006   

David Springer

           83,116.00         December 1, 2006   

Jill St John-Butler

           51,948.00         December 1, 2006   

David Stasse

           41,558.00         December 1, 2006   

Sandra Segaran Al T Doraisamy

           93,944.30         December 1, 2006   

Raja Tabet

           153,083.14         December 1, 2006   

Nelan Velaayidam

           185,627.98         December 1, 2006   

Steve Wainwright

           259,740.00         December 1, 2006   

Juergen Weyer

           338,294.84         December 1, 2006   

 

55



--------------------------------------------------------------------------------

     Number of
Class A
Interests      Number of
Class B
Interests      Shares
Subject to
Options      Date of
Contribution /
Grant  

Gavin Woods

           155,844.00         December 1, 2006   

Jennifer Wuamett

           207,792.00         December 1, 2006   

Keng Chong Yan

           95,808.00         December 1, 2006   

Dewayne Youngberg

           62,336.00         December 1, 2006   

Steve Kaufman

     150.00            

 

56